Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 11/30/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Balanced Fund November 30, 2008 (Unaudited) Common Stocks36.0% Shares Value ($) Consumer Discretionary4.1% Coach 29,520 a Darden Restaurants 24,755 Family Dollar Stores 37,360 b Gap 62,250 Home Depot 33,680 McDonald's 29,780 Newell Rubbermaid 66,850 News, Cl. B 87,580 OfficeMax 50,950 Omnicom Group 30,670 Ross Stores 35,030 Time Warner 74,930 TJX Cos. 22,400 Consumer Staples4.5% Coca-Cola Enterprises 51,330 Colgate-Palmolive 26,910 CVS Caremark 57,820 Estee Lauder, Cl. A 30,340 Kroger 41,920 Molson Coors Brewing, Cl. B 15,580 PepsiCo 14,930 Philip Morris International 42,380 Procter & Gamble 1 64 Wal-Mart Stores 33,730 Energy4.1% Anadarko Petroleum 13,960 Chevron 32,010 ConocoPhillips 42,180 ENSCO International 22,040 Hess 19,010 Marathon Oil 28,640 National Oilwell Varco 15,760 a Valero Energy 11,320 Williams 31,520 XTO Energy 34,550 Exchange Traded Funds.7% Standard & Poor's Depository Receipts (Tr. Ser. 1) 19,050 b Financial4.4% Bank of America Charles Schwab Chubb Discover Financial Services Fifth Third Bancorp 70,600 b First Horizon National 64,110 b JPMorgan Chase & Co. KeyCorp U.S. Bancorp Wells Fargo & Co. Health Care5.7% Aetna Amgen 20,290 a Baxter International Covidien Hospira 29,750 a Johnson & Johnson Laboratory Corp. of America Holdings 11,760 a,b Life Technologies 17,980 a,b Medtronic Novartis, ADR Pfizer Schering-Plough St. Jude Medical 19,330 a Thermo Fisher Scientific 30,570 a Vertex Pharmaceuticals 22,740 a Industrial3.6% Cooper Industries, Cl. A Delta Air Lines 60,250 a,b Emerson Electric FedEx General Electric Goodrich L-3 Communications Holdings Lockheed Martin Raytheon Textron Tyco International United Technologies 10,720 520,242 Information Technology5.7% Accenture, Cl. A 15,790 489,174 Adobe Systems 29,760 a 689,241 Alliance Data Systems 16,540 a,b 716,347 Amphenol, Cl. A 17,200 399,384 Apple 14,970 a 1,387,270 Cisco Systems 133,530 a 2,208,586 Global Payments 11,240 406,551 Intel 61,340 846,492 Juniper Networks 40,970 a 712,059 McAfee 10,790 a 327,261 Microsoft 113,180 2,288,500 Nokia, ADR 19,030 269,655 Oracle 70,700 a 1,137,563 QUALCOMM 43,990 1,476,744 Visa, Cl. A 14,650 770,004 Materials.8% Cia Vale do Rio Doce, ADR 53,850 b 642,969 Freeport-McMoRan Copper & Gold 8,010 192,160 International Paper 32,760 407,862 Mosaic 7,200 218,520 Pactiv 26,120 a 652,739 Telecommunication Services.8% AT & T 68,847 Utilities1.6% American Electric Power 42,570 1,332,015 Exelon 22,410 1,259,666 Sempra Energy 27,330 1,275,491 Total Common Stocks (cost $105,502,144) Coupon Maturity Principal Bonds and Notes45.5% Rate (%) Date Amount ($) Value ($) Asset - Backed Ctfs..3% CIT Equipment Collateral, Ser. 2006-VT2, Cl. A4 5.05 4/20/14 585,000 571,496 CNH Equipment Trust, Ser. 2005-A, Cl. A4B 4.29 6/15/12 176,567 173,747 Asset-Backed Ctfs./Auto Receivables1.5% Franklin Auto Trust, Ser. 2007-1, Cl. A4 2/16/15 Harley-Davidson Motorcycle Trust, Ser. 2005-3, Cl. A2 6/15/12 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 6/17/13 Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A4 4/15/12 Household Automotive Trust, Ser. 2007-1, Cl. A4 11/17/13 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5/15/13 Nissan Auto Lease Trust, Ser. 2006-A, Cl. A4 7/16/12 Banks1.5% Bank of America, Sub. Notes 3/15/19 Citigroup, Sr. Unscd. Notes 11/21/17 Goldman Sachs Group, Sub. Notes 10/1/37 HSBC Holdings, Sub. Notes 9/15/37 JPMorgan Chase & Co., Sr. Unscd. Notes 10/1/12 Morgan Stanley, Sub. Notes 4/1/14 PNC Funding, Bank Gtd. Notes 3/10/10 Commercial Mortgage Pass-Through Ctfs..7% Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD4, Cl. A2B 12/11/49 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C2, Cl. A2 1/15/49 585,000 c CWCapital Cobalt, Ser. 2007-C2, Cl. A2 4/15/47 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A2 2/15/40 Diversified Financial Services2.6% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 1/1/20 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 10/1/16 365,000 d Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 10/1/16 455,000 d AXA Financial, Sr. Unscd. Notes 8/1/10 Blackrock, Sr. Unscd. Notes 9/15/17 CIT Group, Sr. Unscd. Notes 3/7/13 Countrywide Home Loan, Gtd. Notes, Ser. K 7/15/09 Countrywide Home Loan, Gtd. Notes, Ser. H 4/15/09 General Electric Capital, Sr. Unscd. Notes 5/1/13 HSBC Finance, Sr. Unscd. Notes 6/30/15 International Lease Finance, Sr. Unscd. Notes 6/15/11 John Deere Capital, Sr. Unscd. Notes 3/15/12 Electric Utilities.3% Hydro-Quebec, Gov't. Gtd. Bonds, Ser. IF 2/1/13 Food & Beverages.5% Diageo Finance, Gtd. Notes 4/1/13 Pepsico, Sr. Unscd. Notes 11/1/18 Foreign/Governmental.4% United Mexican States, Sr. Unscd. Notes 1/15/17 825,000 b United Mexican States, Sr. Unscd. Notes 3/3/15 185,000 b Health Care.2% Aetna, Sr. Unscd. Notes 6/15/11 Industrials1.0% CRH America, Gtd. Notes 10/15/13 615,000 Devon Financing, Gtd. Notes 9/30/11 600,000 Johnson Controls, Sr. Unscd. Notes 1/15/16 United Technologies, Notes 7/15/38 575,000 Lodging & Entertainment.5% Seminole Tribe of Florida, Notes 10/1/13 1,260,000 d Media & Telecommunications2.0% AT&T, Sr. Unscd. Notes 9/1/37 420,000 British Sky Broadcasting, Gtd. Notes 2/23/09 600,000 Cisco Systems, Sr. Unscd. Notes 2/22/16 465,000 Comcast, Gtd. Notes 3/15/16 735,000 News America Holdings, Gtd. Debs. 10/11/15 365,000 News America, Gtd. Notes 3/1/37 350,000 SBC Communications, Sr. Unscd. Notes 8/15/12 695,000 Time Warner Cable, Gtd. Debs. 7/1/38 385,000 Time Warner, Gtd. Debs. 11/15/36 315,000 Verizon Communications, Sr. Unscd. Notes 2/15/18 850,000 Verizon Wireless, Sr. Unscd. Notes 11/15/18 400,000 d Real Estate.5% ERP Operating, Sr. Unscd. Notes 3/2/11 750,000 Simon Property Group, Sr. Unscd. Notes 5/1/12 750,000 Residential Mortgage Pass-Through Ctfs..3% WaMu Mortgage Pass Through Certificates, Ser. 2003-S4, Cl. 4A1 2/25/32 123,901 WaMu Mortgage Pass Through Certificates, Ser. 2004-AR9, Cl. A6 8/25/34 745,000 c Retail.3% Wal-Mart Stores, Sr. Unscd. Notes 8/15/37 645,000 Technology.7% International Business Machines, Sr. Unscd. Debs. 10/30/25 320,000 b Intuit, Sr. Unscd. Notes 3/15/12 710,000 Oracle, Sr. Unscd. Notes 4/15/18 940,000 U.S. Government Agencies5.3% Federal Farm Credit Banks, Bonds 8/25/11 430,000 Federal Farm Credit Banks, Bonds 9/13/10 635,000 Federal Home Loan Banks, Bonds 10/18/13 Federal Home Loan Banks, Bonds 3/6/12 355,000 Federal Home Loan Banks, Bonds 4/20/22 Federal Home Loan Mortgage Corp., Notes 9/30/11 1,400,000 e Federal Home Loan Mortgage Corp., Notes 1/9/14 440,000 e Federal Home Loan Mortgage Corp., Notes 2/2/12 700,000 e Federal Home Loan Mortgage Corp., Notes 3/22/22 660,000 e Federal Home Loan Mortgage Corp., Notes 6/15/22 1,175,000 e Federal National Mortgage Association, Notes 8/18/11 1,580,000 e Federal National Mortgage Association, Notes 3/5/14 2,030,000 e Federal National Mortgage Association, Notes 4/11/22 1,010,000 e U.S. Government Agencies/Mortgage-Backed18.8% Federal Home Loan Mortgage Corp.: 4.50%, 3/1/21 302,579 e 302,417 5.00%, 10/1/18 - 7/1/28 2,003,930 e 2,028,021 5.07%, 10/1/35 855,164 c,e 855,624 5.50%, 3/1/35 - 1/1/38 2,819,876 e 2,864,106 5.77%, 4/1/37 849,624 c,e 863,462 6.00%, 5/1/37 - 9/1/38 4,637,334 e 4,740,898 7.00%, 8/1/29 - 8/1/36 346,483 e 359,124 Federal National Mortgage Association: 4.50%, 1/1/36 954,785 e 942,307 4.92%, 9/1/35 430,181 c,e 429,773 5.50%, 7/1/35 - 3/1/38 10,133,715 e 10,314,101 5.69%, 4/1/37 1,017,298 c,e 1,051,249 5.97%, 5/1/37 1,136,328 c,e 1,151,282 6.00%, 4/1/33 - 12/1/37 4,670,376 e 4,783,786 6.01%, 8/1/37 1,812,652 c,e 1,808,505 6.50%, 10/1/36 - 4/1/38 3,589,175 e 3,693,853 7.00%, 6/1/32 114,368 e 119,879 7.50%, 7/1/32 96,963 e 102,135 Government National Mortgage Association I: 5.00%, 11/15/34 - 4/15/38 5,303,631 5,350,538 5.50%, 2/15/36 766,119 780,806 6.00%, 2/15/09 - 8/15/38 2,389,159 2,444,633 6.50%, 4/15/38 - 8/15/38 1,927,208 1,977,703 7.00%, 5/15/23 - 11/15/23 218,684 227,063 9.00%, 12/15/09 5,778 5,814 U.S. Government Securities8.1% U.S. Treasury Bonds 4.50 2/15/36 2,100,000 b 2,435,017 U.S. Treasury Inflation Protected Securities: Bonds 2.38 1/15/27 1,405,062 b,f 1,261,373 Notes 1.38 7/15/18 1,111,064 b,f 995,357 Notes 2.38 1/15/17 1,405,062 b,f 1,291,012 U.S. Treasury Notes 4.00 11/15/12 2,000,000 b 2,215,938 U.S. Treasury Notes 4.25 8/15/13 1,510,000 b 1,681,645 U.S. Treasury Notes 4.25 11/15/13 735,000 b 820,042 U.S. Treasury Notes 4.50 5/15/17 2,300,000 b 2,578,157 U.S. Treasury Notes 4.63 8/31/11 500,000 547,383 U.S. Treasury Notes 4.63 2/29/12 3,225,000 b 3,570,178 U.S. Treasury Notes 5.13 5/15/16 2,530,000 b 2,961,881 Total Bonds and Notes (cost $114,761,341) Other Investment18.2% Shares Value ($) Registered Investment Company; BNY Mellon Emerging Markets Fund 631,848 g BNY Mellon International Fund 2,145,525 g BNY Mellon Mid Cap Stock Fund 1,778,219 g BNY Mellon Small Cap Stock Fund 851,760 g Dreyfus Institutional Preferred Plus Money Market Fund 2,089,000 h Total Other Investment (cost $76,495,918) Investment of Cash Collateral for Securities Loaned10.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $26,067,547) 26,067,547 h Total Investments (cost $322,826,950) 110.2% Liabilities, Less Cash and Receivables (10.2%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $25,372,491 and the total market value of the collateral held by the fund is $26,067,547. c Variable rate securityinterest rate subject to periodic change. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $2,518,002 or 1.0% of net assets. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Investment in affiliated mutual fund. h Investment in affiliated money market mutual fund. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $322,826,950. Net unrealized depreciation on investments was $48,142,379 of which $9,864,784 related to appreciated investment securities and $58,007,163 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund November 30, 2008 (Unaudited) Common Stocks94.0% Shares Value ($) Brazil10.3% Banco Itau Holding Financeira, ADR Centrais Eletricas Brasileiras Cia de Saneamento Basico do Estado de Sao Paulo Cia de Saneamento Basico do Estado de Sao Paulo, ADR Cia de Saneamento de Minas Gerais Cia Energetica de Minas Gerais, ADR Cia Vale do Rio Doce, ADR Empresa Brasileira de Aeronautica, ADR Grendene Medial Saude Petroleo Brasileiro (Preferred), ADR Petroleo Brasileiro, ADR Redecard Tele Norte Leste Participacoes, ADR Telemig Celular Participacoes (Rights) 558 a Unibanco - Uniao de Bancos Brasileiros (Units) Unibanco - Uniao de Bancos Brasileiros, ADR Votorantim Celulose e Papel, ADR China9.8% Aluminum Corp. of China, Cl. H Anhui Expressway, Cl. H Bank of China, Cl. H Bosideng International Holdings China Construction Bank, Cl. H China COSCO Holdings, Cl. H China Molybdenum, Cl. H China Petroleum & Chemical, Cl. H China Telecom, Cl. H Dongfang Electric, Cl. H Dongfeng Motor Group, Cl. H Huaneng Power International, Cl. H Industrial & Commercial Bank of China, Cl. H PetroChina, ADR PetroChina, Cl. H Shanda Interactive Entertainment, ADR 41,120 a 882,435 Sinopec Shanghai Petrochemical, Cl. H 8,864,000 2,001,523 Sinotrans, Cl. H 14,659,600 1,986,114 TPV Technology 11,200,000 2,023,200 Weichai Power, Cl. H 443,200 749,141 Weiqiao Textile, Cl. H 8,310,900 1,898,078 Yanzhou Coal Mining, ADR 176,600 976,598 Yanzhou Coal Mining, Cl. H 4,020,000 2,230,423 Zhejiang Expressway, Cl. H 1,320,000 625,076 Czech Republic.1% CEZ 11,830 Egypt.4% Telecom Egypt 690,293 Hong Kong9.4% Brilliance China Automotive Holdings 17,279,000 a 847,217 Chaoda Modern Agriculture Holdings 1,058,000 612,950 China Agri-Industries Holdings 1,702,519 a 615,096 China Mobile 1,087,400 9,975,889 China Mobile, ADR 120,310 5,513,807 China Pharmaceutical Group 2,028,000 539,049 China Power International Development 23,764,400 4,875,472 China Unicom (Hong Kong) 3,378,514 4,167,507 CNOOC 2,932,000 2,364,486 CNOOC, ADR 23,990 1,967,420 Cosco Pacific 5,470,000 4,023,045 Denway Motors 11,284,700 2,912,143 Global Bio-Chem Technology Group 12,810,800 1,157,090 Hopson Development Holdings 3,072,000 1,268,422 Nine Dragons Paper Holdings 5,724,000 1,056,157 NWS Holdings 917,544 1,053,682 Shanghai Industrial Holdings 1,293,000 2,442,487 Texwinca Holdings 3,713,600 1,729,797 Hungary.8% Magyar Telekom Telecommunications 333,360 974,676 Richter Gedeon 22,940 3,054,870 India7.8% Andhra Bank 1,399,720 1,537,079 Bank of India 175,020 874,838 Bharat Petroleum Canara Bank Grasim Industries Hindalco Industries Hindalco Industries, GDR 1,524,430 b Hindustan Petroleum ICICI Bank, ADR India Cements Indian Bank Infosys Technologies Jet Airways India 209,746 a Mahanagar Telephone Nigam Mahanagar Telephone Nigam, ADR Mahindra & Mahindra Oil & Natural Gas Reliance Industries Rolta India Satyam Computer Services State Bank of India State Bank of India, GDR 133,770 b Steel Authority of India Sterlite Industries (India) Sterlite Industries (India), ADR Tata Chemicals Tata Consultancy Services Indonesia1.5% Gudang Garam Kalbe Farma Telekomunikasi Indonesia Israel1.6% Bank Hapoalim 840,080 a Bank Leumi Le-Israel Elbit Systems Israel Discount Bank, Cl. A Partner Communications Teva Pharmaceutical Industries, ADR Malaysia4.5% AMMB Holdings Gamuda 5,936,100 2,768,596 Genting 862,100 970,710 Hong Leong Bank 1,340,100 1,849,179 KLCC Property Holdings 1,008,400 762,527 Malayan Banking 4,818,050 6,847,787 Resorts World 491,800 317,597 RHB Capital 871,800 904,641 Sime Darby 2,034,700 3,284,944 Tenaga Nasional 2,238,400 3,644,697 Mexico3.5% Alfa, Cl. A 206,800 372,855 America Movil, ADR, Ser. L 194,150 5,824,500 Consorcio ARA 4,310,100 1,506,555 Controladora Comercial Mexicana (Units) 1,508,400 345,865 Embotelladoras Arca 1,316,500 2,533,886 Fomento Economico Mexicano, ADR 40,780 1,121,858 Gruma, Cl. B 1,790,066 a 859,670 Grupo Aeroportuario del Sureste, Cl. B 98,100 272,561 Grupo Continental 2,498,940 3,340,879 Grupo Modelo, Ser. C 586,200 1,494,287 Philippines.9% ABS-CBN Holdings 1,319,900 384,044 Bank of the Philippine Islands 2,096,161 1,797,627 Manila Electric 810,310 959,632 Metropolitan Bank & Trust 909,300 454,882 Union Bank of the Philippines 1,731,400 777,760 Poland1.1% Asseco Poland 23,700 381,849 Bank Pekao 44,350 1,653,100 Polski Koncern Naftowy Orlen 310,810 2,724,069 Telekomunikacja Polska 105,200 688,863 Russia6.1% Cherepovets MK Severstal, GDR 153,840 b 469,212 Gazprom, ADR 862,250 14,916,925 LUKOIL, ADR 287,460 9,141,228 MMC Norilsk Nickel, ADR 463,790 3,422,770 Mobile Telesystems, ADR 63,320 1,876,805 VTB Bank, GDR 496,600 b 1,092,520 South Africa8.0% ABSA Group 53,860 553,027 AngloGold Ashanti, ADR 322,487 6,885,098 Aveng 130,941 376,715 FirstRand 3,555,670 5,820,293 Fountainhead Property Trust 388,910 214,132 Gold Fields, ADR 274,500 2,256,390 Growthpoint Properties 149,490 225,421 JD Group 536,818 1,613,649 Liberty Group 33,470 200,886 Metropolitan Holdings 494,060 518,567 MTN Group 76,499 793,829 Murray & Roberts Holdings 76,700 372,086 Nampak 2,553,925 3,167,070 Nedbank Group 623,310 5,781,695 Remgro 58,660 427,729 Sanlam 688,641 1,127,240 Sappi 441,567 1,583,596 Sappi (Rights) 623,660 a 921,878 Sasol 112,503 3,206,782 Steinhoff International Holdings 1,409,266 1,488,957 Telkom 293,130 2,966,196 South Korea12.2% CJ Home Shopping 16,824 356,751 Hana Financial Group 115,725 1,378,616 Hanwha Chemical 379,883 1,290,413 Honam Petrochemical 15,660 471,719 Hyundai Marine & Fire Insurance 60,040 535,415 Hyundai Motor 78,985 2,231,367 Kangwon Land 163,050 1,331,926 KB Financial Group 263,723 a 5,421,671 Korea Electric Power 285,315 5,409,137 KT & G 9,067 502,419 KT, ADR 359,340 4,074,916 Kumho Tire 565,330 1,697,145 LG 14,992 423,532 LG Chem 9,982 472,259 LG Fashion 31,380 436,842 LG Telecom 50,340 370,097 Lotte Shopping 27,283 3,324,477 POSCO 27,573 6,381,770 POSCO, ADR 5,700 c 329,175 Samsung Electronics 48,085 15,908,312 Shinhan Financial Group 136,062 2,824,977 SK Telecom, ADR 412,070 6,679,655 Taiwan9.7% Acer 446,000 565,388 China Motor 3,854,413 1,003,868 Chinatrust Financial Holding 10,024,294 3,387,705 Chungwa Telecom 290,460 458,084 Compal Electronics 10,798,011 5,579,194 First Financial Holding 2,950,456 1,351,631 Formosa Plastics 332,800 486,368 Giant Manufacturing 227,000 562,573 HON HAI Precision Industry 1,541,000 2,981,177 Lite-On Technology 636,000 448,022 Mega Financial Holding 8,279,000 2,536,748 Nan Ya Printed Circuit Board 1,260,971 2,575,807 Nien Hsing Textile 1,537,000 362,907 Powerchip Semiconductor 10,117,393 a 939,131 Quanta Computer 4,037,902 4,366,742 SinoPac Financial Holdings 23,781,225 4,864,975 Taiwan Mobile 759,999 1,130,102 Taiwan Semiconductor Manufacturing 4,877,615 5,978,152 Taiwan Semiconductor Manufacturing, ADR 228,509 1,633,839 Tong Yang Industry 1,816,648 600,292 United Microelectronics 21,730,397 5,287,519 Yageo 15,080,960 1,649,034 Thailand3.8% Bangkok Bank 606,800 1,129,089 Charoen Pokphand Foods 38,098,500 3,007,494 Electricity Generating 425,900 642,392 Kasikornbank 2,997,500 3,591,591 Krung Thai Bank 26,560,900 2,471,130 PTT 146,800 608,390 Siam Cement 1,116,500 2,832,957 Thai Airways International 4,731,000 1,007,021 Thai Oil Thai Union Frozen Products Turkey1.8% Haci Omer Sabanci Holding Selcuk Ecza Deposu Ticaret ve Sanayi Tupras Turkiye Petrol Rafine Turk Sise ve Cam Fabrikalari 3,292,063 a Turkcell Iletisim Hizmet Turkcell Iletisim Hizmet, ADR Turkiye Garanti Bankasi 1,031,270 a Turkiye Is Bankasi, Cl. C United Kingdom.2% JKX Oil & Gas United States.5% iShares MSCI Emerging Markets Index Fund Total Common Stocks (cost $862,277,144) Preferred Stocks3.0% Brazil Braskem, Cl. A Centrais Eletricas Brasileiras, Cl. B Cia de Bebidas das Americas Cia de Tecidos do Norte de Minas - Coteminas 951,360 a Cia Energetica de Minas Gerais Cia Paranaense de Energia, Cl. B Cia Vale do Rio Doce, Cl. A Klabin Petroleo Brasileiro Tele Norte Leste Participacoes Telemig Celular Participacoes Usinas Siderurgicas de Minas Gerais, Cl. A Total Preferred Stocks (cost $26,653,705) Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $173,850) 173,850 d Total Investments (cost $889,104,699) 97.0% Cash and Receivables (Net) 3.0% Net Assets 100.0% ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $8,992,359 or 1.8% of net assets. c All or a portion of this security is on loan. At November 30, 2008, the total market value of the fund's securities on loan is $164,588 and the total market value of the collateral held by the fund is $173,850. d Investment in affiliated money market mutual fund. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $889,104,699. Net unrealized depreciation on investments was $400,297,303 of which $16,443,087 related to appreciated investment securities and $416,740,390 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At November 30, 2008, the fund held the following forward foreign currency exchange contract: Unrealized Appreciation/ Forward Currency Foreign (Depreciation) Exchange Contract Currency Amount Cost Value ($) at 11/30/2008 ($) Sales: Mexican New Peso, expiring 12/1/2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund November 30, 2008 (Unaudited) Common Stocks100.2% Shares Value ($) Consumer Discretionary9.7% Carnival Home Depot Johnson Controls McDonald's News, Cl. A Omnicom Group Time Warner Consumer Staples11.5% Cadbury, ADR CVS Caremark Kimberly-Clark Kraft Foods, Cl. A PepsiCo Philip Morris International Wal-Mart Stores Energy16.7% Chevron Devon Energy Exxon Mobil Marathon Oil Occidental Petroleum XTO Energy Financial22.0% Aflac Ameriprise Financial Bank of America Chubb Fidelity National Financial, Cl. A 112,170 1,383,056 Franklin Resources 44,100 2,679,075 Goldman Sachs Group 8,570 676,944 JPMorgan Chase & Co. 176,679 5,593,657 Marsh & McLennan Cos. 40,000 1,020,000 MetLife 61,090 1,756,948 Northern Trust 14,170 650,261 PNC Financial Services Group 41,960 2,214,229 Prudential Financial 4,710 102,207 Travelers Cos. 38,261 1,670,093 U.S. Bancorp 30,686 827,908 Wachovia 59,110 332,198 Wells Fargo & Co. 114,610 3,311,083 Health Care10.2% Abbott Laboratories 91,390 4,787,922 Baxter International 15,020 794,558 Merck & Co. 70,860 1,893,379 Pfizer 190,738 3,133,825 Wyeth 71,939 2,590,523 Industrial8.4% Eaton 23,230 1,076,478 General Electric 217,932 3,741,892 Honeywell International 28,160 784,538 Lockheed Martin 10,780 831,246 Norfolk Southern 13,510 668,340 Waste Management 131,370 a 3,836,004 Information Technology6.8% Accenture, Cl. A 22,610 700,458 Automatic Data Processing 33,580 1,378,795 Cisco Systems 138,840 b 2,296,414 Hewlett-Packard 17,810 628,337 Intel 56,530 780,114 Microsoft 47,550 961,461 Nokia, ADR 99,200 1,405,664 QUALCOMM 20,650 693,221 Materials2.6% Air Products & Chemicals 10,210 487,629 Dow Chemical 31,400 582,470 Freeport-McMoRan Copper & Gold 15,950 382,641 Monsanto 6,750 534,600 Packaging Corp. of America 89,490 a 1,336,086 Telecommunication Services3.4% AT & T 103,705 2,961,815 Verizon Communications 9,700 316,705 Windstream 123,372 1,093,076 Utilities8.9% Entergy 39,470 3,358,897 Exelon 53,410 3,002,176 FPL Group 45,870 2,236,621 NRG Energy 39,730 a,b 941,204 Questar 32,730 1,053,579 Southern 26,520 963,206 Total Common Stocks (cost $151,935,940) Investment of Cash Collateral for Securities Loaned4.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $5,730,201) 5,730,201 c Total Investments (cost $157,666,141) 104.6% Liabilities, Less Cash and Receivables (4.6%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $5,738,747 and the total market value of the collateral held by the fund is $5,730,201. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $157,666,141. Net unrealized depreciation on investments was $21,824,966 of which $10,504,519 related to appreciated investment securities and $32,329,485 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon International Fund November 30, 2008 (Unaudited) Common Stocks97.1% Shares Value ($) Australia2.5% Amcor Bendigo and Adelaide Bank BHP Billiton Commonwealth Bank of Australia Computershare Insurance Australia Group National Australia Bank OZ Minerals Sonic Healthcare Westpac Banking Austria.1% Raiffeisen International Bank Holding Belgium1.1% Delhaize Group Groupe Bruxelles Lambert China.1% China Citic Bank, Cl. H Finland2.5% Nokia UPM-Kymmene France10.5% AXA BNP Paribas Cap Gemini Carrefour CNP Assurances Credit Agricole France Telecom GDF SUEZ Lagardere Nexans PPR Sanofi-Aventis Scor Total Unibail-Rodamco Vivendi Germany8.6% Adidas Allianz BASF Bayer Bayerische Motoren Werke Daimler Deutsche Bank Deutsche Post Deutsche Telekom E.ON Heidelberger Druckmaschinen Linde MAN MTU Aero Engines Holding Muenchener Rueckversicherungs RWE Salzgitter Siemens Software ThyssenKrupp Greece2.6% Alapis Holding Industrial and Commercial Coca-Cola Hellenic Bottling National Bank of Greece Public Power Hong Kong2.3% BOC Hong Kong Holdings Esprit Holdings Hutchison Whampoa Hysan Development Johnson Electric Holdings Yue Yuen Industrial Holdings Ireland.2% CRH Italy5.1% Banca Popolare di Milano Scarl 383,151 2,010,461 Banco Popolare 437,080 3,987,135 Buzzi Unicem 73,828 877,487 Enel 497,550 3,102,220 ENI 477,814 10,763,245 Finmeccanica 813,750 10,137,111 Finmeccanica (Rights) 29,500 a 12,012 Intesa Sanpaolo 923,520 2,769,070 Mediaset 1,330,368 7,166,601 Telecom Italia 6,683,849 9,069,294 UniCredit 1,646,810 3,743,083 Unipol Gruppo Finanziario 2,545,831 3,648,499 Japan24.8% Aeon 914,200 8,111,767 Astellas Pharma 46,600 1,896,767 Bank of Kyoto 130,000 1,305,849 Canon 277,551 8,204,265 Central Japan Railway 1,301 10,999,351 Chiyoda 931,500 4,454,280 Chubu Electric Power 110,600 3,037,826 Chuo Mitsui Trust Holdings 1,686,700 6,300,637 Daihatsu Motor 327,000 2,364,309 Daiichi Sankyo 111,300 2,253,484 Daiwa House Industry 794,000 6,613,205 Dentsu 1,943 3,446,045 Fujitsu 227,000 983,342 Furukawa Electric 347,000 1,328,890 Hitachi 607,000 2,800,952 Honda Motor 257,200 5,611,196 INPEX 606 3,880,632 Isuzu Motors 919,000 1,134,687 JFE Holdings 71,500 1,731,950 JS Group 493,500 6,929,758 KDDI 2,126 13,792,194 Keihin 61,900 490,303 Kubota 1,295,500 7,523,308 Lawson 37,700 1,885,592 Mediceo Paltac Holdings 366,300 3,940,111 Mitsubishi Chemical Holdings 1,619,500 6,761,332 Mitsubishi Rayon 1,973,000 5,016,627 Mitsubishi Tanabe Pharma 74,000 921,419 Mitsubishi UFJ Financial Group 2,673,300 14,573,499 Mitsubishi UFJ Lease & Finance Mitsui Chemicals Mitsumi Electric Mizuho Financial Group Murata Manufacturing NGK Spark Plug Nintendo Nippon Express Nippon Telegraph & Telephone Nippon Yusen Nissan Motor NISSIN FOODS HOLDINGS Nomura Holdings Nomura Research Institute Panasonic Ricoh Rohm Sekisui Chemical Sharp Shimamura Shin-Etsu Chemical Sumitomo Sumitomo Electric Industries Sumitomo Heavy Industries Sumitomo Mitsui Financial Group Suruga Bank Taiheiyo Cement Takata Takeda Pharmaceutical THK Tokai Rika Tokio Marine Holdings Tokuyama Tokyo Electron Tokyo Gas Toyo Engineering Toyota Motor Tsumura & Co. Yamaguchi Financial Group Yamaha Motor Yamato Holdings Netherlands2.5% Aegon 882,095 4,146,605 European Aeronautic Defence and Space 162,787 2,576,994 Koninklijke Ahold 136,800 1,519,228 Koninklijke BAM Groep 162,285 1,144,319 Koninklijke Philips Electronics 170,050 2,756,785 Royal Dutch Shell, Cl. A 548,378 14,557,876 Wereldhave 13,130 1,035,600 Norway.3% Prosafe 312,330 1,170,857 Tandberg 254,200 2,587,333 Singapore1.1% DBS Group Holdings 1,541,844 9,586,806 Oversea-Chinese Banking 887,000 3,021,597 Spain1.0% Banco Santander 549,912 4,492,414 Banco Santander (Rights) 564,632 a 351,510 Mapfre 397,060 1,246,031 Repsol 57,820 1,116,599 Telefonica 179,550 3,622,526 Sweden1.1% Nordea Bank 226,670 1,620,366 Sandvik 831,900 4,872,155 Svenska Cellulosa, Cl. B 666,850 5,353,671 Switzerland8.6% Adecco 34,900 1,036,076 Baloise Holding 27,360 1,521,252 Ciba Holding 40,595 1,651,889 Clariant 681,764 a 4,172,575 Credit Suisse Group 107,370 3,153,883 Nestle 730,330 26,433,855 Novartis 772,442 35,949,731 Roche Holding 39,345 5,509,596 Swiss Reinsurance 147,601 6,018,327 UBS 620,454 7,742,898 Zurich Financial Services 16,540 3,222,166 United Kingdom21.6% Anglo American 561,323 13,242,741 AstraZeneca 122,470 4,605,197 Aviva 353,700 2,177,239 BAE Systems 334,990 1,825,078 Barclays 1,114,560 2,903,732 BP 4,476,359 36,263,451 Carnival 80,810 1,706,378 Centrica (Rights) 155,091 a 176,505 Centrica 1,776,336 6,460,943 Charter International 157,530 742,563 Debenhams 1,573,604 586,877 Friends Provident 2,587,737 2,921,164 GlaxoSmithKline 1,061,382 18,282,240 HSBC Holdings 1,899,632 20,888,882 IG Group Holdings 349,850 1,207,919 Kingfisher 3,435,360 6,313,640 Old Mutual 6,142,422 5,148,442 Pearson 111,300 1,060,416 Punch Taverns 888,727 1,715,346 Reckitt Benckiser Group 51,880 2,202,957 Regus 1,441,630 1,285,942 Rexam 288,940 1,546,417 Royal Bank of Scotland Group 2,451,310 a 2,084,794 Royal Dutch Shell, Cl. A 409,313 10,940,697 Royal Dutch Shell, Cl. B 362,650 9,559,566 RSA Insurance Group 784,827 1,846,737 SABMiller 170,292 2,755,178 Shire 72,200 999,354 Stagecoach Group 557,700 1,498,419 Standard Chartered 53,070 688,452 Standard Chartered (Rights) 17,496 a 110,322 Tesco 3,190,757 14,490,950 Thomas Cook Group 1,171,820 2,932,163 Trinity Mirror 998,420 656,431 Unilever 875,061 20,092,677 Vodafone Group 16,348,104 31,981,158 WPP 1,768,128 9,809,790 Xstrata 46,920 671,451 United States.5% iShares MSCI EAFE Index Fund 134,890 Total Common Stocks (cost $1,726,995,457) Preferred Stocks1.3% Germany Fresenius Henkel & Co. Total Preferred Stocks (cost $23,376,837) Total Investments (cost $1,750,372,294) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a Non-income producing security. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $1,750,372,294. Net unrealized depreciation on investments was $641,007,040 of which $10,614,320 related to appreciated investment securities and $651,621,360 related to depreciated investment securities. 100-303-03 Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 11/30/2008 ($) Buys: Euro, Expiring 12/1/2008 Japanese Yen, Expiring 12/1/2008 Japanese Yen, Expiring 12/1/2008 Sells: Australian Dollars, Expiring 12/1/2008 British Pounds, Expiring 12/1/2008 Swiss Franc, Expiring 12/1/2008 Total Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund November 30, 2008 (Unaudited) Common Stocks99.8.% Shares Value ($) Consumer Discretionary11.3% Coach 385,510 a 6,900,629 Darden Restaurants 318,166 a,b 5,819,256 Family Dollar Stores 466,240 b 12,952,147 Gap 838,040 10,911,281 Home Depot 438,780 10,140,206 McDonald's 382,990 22,500,662 Newell Rubbermaid 835,690 11,164,818 News, Cl. B 1,220,960 b 9,999,662 OfficeMax 637,440 3,474,048 Omnicom Group 394,390 11,157,293 Ross Stores 464,230 12,302,095 Time Warner 969,940 8,777,957 TJX Cos. 283,760 b 6,475,403 Consumer Staples12.2% Coca-Cola Enterprises 659,830 6,057,239 Colgate-Palmolive 346,070 22,518,775 CVS Caremark 743,200 21,500,776 Estee Lauder, Cl. A 390,040 b 10,882,116 Kroger 538,950 14,907,357 Molson Coors Brewing, Cl. B 200,280 8,906,452 PepsiCo 191,847 10,877,725 Philip Morris International 544,760 22,967,082 Procter & Gamble 1 64 Wal-Mart Stores 433,564 24,227,556 Energy11.8% Anadarko Petroleum 179,560 7,370,938 Chevron 411,480 32,511,035 ConocoPhillips 601,440 31,587,629 ENSCO International 283,230 9,179,484 Hess 262,700 14,196,308 Marathon Oil 368,180 9,638,952 National Oilwell Varco 202,670 a 5,733,534 Valero Energy 145,470 2,669,375 Williams 405,050 6,569,911 XTO Energy 481,075 18,396,308 Exchange Traded Funds1.6% Standard & Poor's Depository Receipts (Tr. Ser. 1) 209,600 b Financial12.3% Bank of America Charles Schwab 527,060 Chubb 479,160 Discover Financial Services 543,110 Fifth Third Bancorp 924,740 a,b First Horizon National 839,400 b JPMorgan Chase & Co. 729,726 KeyCorp 871,800 a,b U.S. Bancorp 381,320 Wells Fargo & Co. 825,240 b Health Care15.7% Aetna 233,490 Amgen 263,750 a Baxter International 385,490 Covidien 212,490 Hospira 382,500 a,b Johnson & Johnson 302,920 Laboratory Corp. of America Holdings 151,050 a,b Life Technologies 235,350 a,b Medtronic 315,840 Novartis, ADR 481,010 Pfizer Schering-Plough 689,190 St. Jude Medical 259,260 a Thermo Fisher Scientific 395,790 a Vertex Pharmaceuticals 297,670 a,b Industrial10.2% Cooper Industries, Cl. A 195,740 Delta Air Lines 782,870 a,b Emerson Electric 403,220 FedEx 133,510 General Electric Goodrich 250,490 L-3 Communications Holdings 143,520 Lockheed Martin 174,900 Raytheon 214,270 Textron 396,520 6,039,000 Tyco International 544,370 11,377,333 United Technologies 149,670 7,263,485 Information Technology15.8% Accenture, Cl. A 205,970 b 6,380,951 Adobe Systems 382,580 a 8,860,553 Alliance Data Systems 215,620 a,b 9,338,502 Amphenol, Cl. A 231,310 5,371,018 Apple 195,110 a 18,080,844 Cisco Systems 1,716,604 a 28,392,630 Global Payments 146,520 5,299,628 Intel 797,110 11,000,118 Juniper Networks 518,860 a 9,017,787 McAfee 141,240 a 4,283,809 Microsoft 1,522,086 30,776,579 Nokia, ADR 246,920 3,498,856 Oracle 950,820 a 15,298,694 QUALCOMM 573,480 19,251,724 Visa, Cl. A 188,340 b 9,899,150 Materials2.3% Cia Vale do Rio Doce, ADR 692,300 a,b 8,266,062 Freeport-McMoRan Copper & Gold 102,970 2,470,250 International Paper 408,530 b 5,086,199 Mosaic 92,430 2,805,251 Pactiv 325,870 a 8,143,491 Telecommunication Services2.2% AT & T 899,159 Utilities4.4% American Electric Power 553,080 17,305,873 Exelon 309,190 17,379,570 Sempra Energy 348,250 16,252,828 Total Common Stocks (cost $1,387,210,927) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,128,000) 1,128,000 c Investment of Cash Collateral for Securities Loaned9.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $105,825,614) 105,825,614 c Total Investments (cost $1,494,164,541) 108.9% Liabilities, Less Cash and Receivables (8.9%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $102,527,950 and the total market value of the collateral held by the fund is $105,825,614. c Investment in affiliated money market mutual fund. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $1,494,164,541. Net unrealized depreciation on investments was $219,007,708 of which $96,441,337 related to appreciated investment securities and $315,449,045 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund November 30, 2008 (Unaudited) Coupon Maturity Principal Bonds and Notes98.5% Rate (%) Date Amount ($) Value ($) Asset - Backed Ctfs..8% CIT Equipment Collateral, Ser. 2006-VT2, Cl. A4 4/20/14 CNH Equipment Trust, Ser. 2005-A, Cl. A4B 6/15/12 Asset-Backed Ctfs./Auto Receivables3.4% Capital Auto Receivables Asset Trust, Ser. 2006-1, Cl. A3 10/15/09 Daimler Chrysler Auto Trust, Ser. 2006-C, Cl. A4 11/8/11 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. A4A 6/15/12 Franklin Auto Trust, Ser. 2007-1, Cl. A4 2/16/15 Harley-Davidson Motorcycle Trust, Ser. 2005-3, Cl. A2 6/15/12 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 6/17/13 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A4 7/18/13 Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A4 4/15/12 Household Automotive Trust, Ser. 2007-1, Cl. A4 11/17/13 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5/15/13 Nissan Auto Lease Trust, Ser. 2006-A, Cl. A4 7/16/12 USAA Auto Owner Trust, Ser. 2006-4 Cl. A4 10/15/12 Banks3.3% Bank of America, Sub. Notes 3/15/19 BankAmerica Capital II, Bank Gtd. Secs., Ser. 2 12/15/26 Citigroup, Sr. Unscd. Notes 5.10 9/29/11 1,653,000 1,535,308 Citigroup, Sr. Sub. Bonds 6.00 10/31/33 846,000 642,056 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,135,000 2,870,290 Goldman Sachs Group, Sub. Notes 5.63 1/15/17 1,381,000 1,033,885 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 3,980,000 2,557,460 HSBC Holdings, Sub. Notes 6.50 9/15/37 6,300,000 5,293,336 JPMorgan Chase & Co., Sr. Unscd. Notes 5.38 10/1/12 2,846,000 2,810,342 Morgan Stanley, Sub. Notes 4.75 4/1/14 9,410,000 6,832,149 PNC Funding, Bank Gtd. Notes 4.50 3/10/10 2,825,000 2,793,123 Building & Construction.3% CRH America, Gtd. Notes 5.30 10/15/13 5,930,000 Commercial Mortgage Pass-Through Ctfs.1.5% Banc of America Commercial Mortgage, Ser. 2004-4, Cl. A3 4.13 7/10/42 2,779,000 2,686,708 Bear Stearns Commercial Mortgage Securities, Ser. 2005-T20, Cl. A1 4.94 10/12/42 749,032 711,196 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2005-CD1, Cl. A1 5.05 7/15/44 1,349,123 1,293,142 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser. 2007-CD4, Cl. A2B 5.21 12/11/49 3,390,000 2,706,179 Credit Suisse Mortgage Capital Certificates, Ser. 2007-C2, Cl. A2 5.45 1/15/49 4,610,000 a 3,713,648 CWCapital Cobalt, Ser. 2007-C2, Cl. A2 5.33 4/15/47 4,780,000 3,817,698 GE Capital Commercial Mortgage, Ser. 2003-C1, Cl. A2 4.09 1/10/38 1,137,480 1,082,044 LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A2 5.30 2/15/40 4,225,000 3,360,437 Diversified Financial Services4.7% AEP Texas Central Transition Funding, Sr. Scd. Bonds, Ser. A-4 5.17 1/1/20 7,090,000 6,544,458 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 2,409,000 b 2,320,276 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 2,010,000 b 1,787,372 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 2,860,000 b 2,831,429 American General Finance, Sr. Unscd. Notes, Ser. H 5.38 10/1/12 1,223,000 504,755 AXA Financial, Sr. Unscd. Notes 7.75 8/1/10 6,815,000 6,660,783 Bear Stearns, Sr. Unscd. Notes 4.50 10/28/10 3,935,000 3,873,228 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 6,630,000 5,911,202 CIT Group, Sr. Unscd. Notes 5.40 2/13/12 838,000 551,198 CIT Group, Sr. Unscd. Notes 5.40 3/7/13 4,100,000 2,500,615 Countrywide Home Loan, Gtd. Notes, Ser. K 5.63 7/15/09 2,855,000 2,803,047 Countrywide Home Loan, Gtd. Notes, Ser. H 6.25 4/15/09 1,435,000 1,424,663 General Electric Capital, Sr. Unscd. Notes 4.80 5/1/13 10,040,000 c 9,576,242 Goldman Sachs Capital I, Gtd. Cap. Secs. 6.35 2/15/34 1,152,000 c 699,833 HSBC Finance, Sr. Unscd. Notes 5.00 6/30/15 2,410,000 2,068,248 International Lease Finance, Sr. Unscd. Notes 5.75 6/15/11 5,645,000 3,980,888 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 6,255,000 6,361,478 Merrill Lynch & Co., Sr. Unscd. Notes, Ser. CPI 6.53 3/2/09 1,130,000 a 1,049,996 Electric Utilities.6% Emerson Electric, Sr. Unscd. Notes 5.00 12/15/14 3,500,000 3,441,095 Hydro-Quebec, Gov't. Gtd. Bonds, Ser. IF 8.00 2/1/13 3,920,000 4,375,637 Food & Beverages1.0% Diageo Finance, Gtd. Notes 5.50 4/1/13 5,765,000 5,593,791 Pepsico, Sr. Unscd. Notes 7.90 11/1/18 6,930,000 7,746,319 Foreign/Governmental.5% United Mexican States, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 c 5,347,625 United Mexican States, Sr. Unscd. Notes 6.63 3/3/15 1,480,000 c 1,457,800 Health Care.4% Aetna, Sr. Unscd. Notes 5.75 6/15/11 5,490,000 Industrials1.5% Devon Financing, Gtd. Notes 6.88 9/30/11 5,860,000 5,884,770 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 9,681,000 7,570,513 United Technologies, Notes 6.13 7/15/38 7,080,000 6,668,879 Information Technology1.5% International Business Machines, Sr. Unscd. Debs. 7.00 10/30/25 3,272,000 c 3,241,368 Intuit, Sr. Unscd. Notes 5.40 3/15/12 6,505,000 c 5,959,770 Oracle, Sr. Unscd. Notes 5.75 4/15/18 10,410,000 9,773,928 Lodging & Entertainment.8% Seminole Tribe of Florida, Notes 5.80 10/1/13 10,246,000 b Media & Telecommunications4.4% AT & T, Sr. Unscd. Notes 6.50 9/1/37 6,490,000 5,351,316 AT & T, Sr. Unscd. Notes 6.80 5/15/36 1,650,000 1,418,549 British Sky Broadcasting, Gtd. Notes 6.88 2/23/09 5,870,000 5,838,830 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 5,550,000 5,438,189 Comcast, Gtd. Notes 5.90 3/15/16 8,975,000 7,840,910 Global Crossings 0.00 5/15/49 1,401,000 d 0 News America Holdings, Gtd. Debs. 7.60 10/11/15 3,750,000 3,541,238 News America Holdings, Gtd. Debs. 9.25 2/1/13 904,000 958,664 News America, Gtd. Notes 6.15 3/1/37 2,375,000 1,765,663 SBC Communications, Sr. Unscd. Notes 5.88 8/15/12 5,995,000 5,896,520 Time Warner Cable, Gtd. Debs. 7.30 7/1/38 3,945,000 3,298,505 Time Warner, Gtd. Notes 5.50 11/15/11 1,905,000 1,718,321 Time Warner, Gtd. Debs. 6.50 11/15/36 2,115,000 1,564,468 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 10,545,000 8,795,785 Verizon Wireless, Sr. Unscd. Notes 8.50 11/15/18 4,485,000 b 4,532,833 Williams Communications Group, Sr. Notes 0.00 10/1/09 1,406,000 d 0 Property & Casualty Insurance.1% American International Group, Sr. Unscd. Notes 5.60 10/18/16 1,492,000 Real Estate.7% ERP Operating, Sr. Unscd. Notes 6.95 3/2/11 4,000,000 3,672,252 Simon Property Group, Sr. Unscd. Notes 5.75 5/1/12 7,255,000 5,669,601 Residential Mortgage Pass-Through Ctfs..6% GMAC Mortgage Corporation Loan Trust, Ser. 2004-J2, Cl. A2 1.90 6/25/34 2,005,286 a 1,589,970 Structured Adjustable Rate Mortgage Loan Trust, Ser. 2005-23, Cl. 1A1 5.45 1/25/36 2,051,592 a 1,009,268 WaMu Mortgage Pass Through Certificates, Ser. 2003-S4, Cl. 4A1 4.00 2/25/32 870,679 795,027 WaMu Mortgage Pass Through Certificates, Ser. 2004-AR9, Cl. A6 4.13 8/25/34 4,510,000 a 4,278,869 Retail.5% Wal-Mart Stores, Sr. Unscd. Notes 6.50 8/15/37 7,250,000 U.S. Government Agencies10.9% Federal Farm Credit Banks, Bonds 8/25/11 Federal Farm Credit Banks, Bonds 9/13/10 Federal Home Loan Banks, Bonds 10/18/13 Federal Home Loan Banks, Bonds 3/6/12 Federal Home Loan Banks, Bonds 4/20/22 Federal Home Loan Mortgage Corp., Notes 9/30/11 20,740,000 e Federal Home Loan Mortgage Corp., Notes 1/9/14 4,405,000 e Federal Home Loan Mortgage Corp., Notes 2/2/12 6,530,000 e Federal Home Loan Mortgage Corp., Notes 3/22/22 4,440,000 e Federal Home Loan Mortgage Corp., Notes 6/15/22 9,485,000 e Federal National Mortgage Association, Notes 8/18/11 14,020,000 e Federal National Mortgage Association, Notes 3/5/14 18,865,000 e Federal National Mortgage Association, Notes 4/11/22 9,855,000 e Federal National Mortgage Association, Notes 7/9/10 6,320,000 e Federal National Mortgage Association, Notes 3/15/12 492,000 e U.S. Government Agencies/Mortgage-Backed42.0% Federal Home Loan Mortgage Corp.: 4.00%, 5/1/19 1 e 1 4.50%, 3/1/21 - 1/1/34 6,488,901 e 5.00%, 6/1/18 - 8/1/37 29,552,094 e 5.07%, 10/1/35 4,535,269 a,e 5.50%, 5/1/21 - 1/1/38 78,022,474 e 5.77%, 4/1/37 7,870,546 a,e 5.81%, 11/1/36 - 1/1/37 5,813,221 a,e 5.91%, 4/1/37 1,197,212 a,e 5.95%, 11/1/36 2,440,061 a,e 6.00%, 9/1/32 - 9/1/38 56,506,140 e 6.50%, 6/1/14 - 1/1/33 6,383,551 e 7.00%, 11/1/26 - 8/1/36 4,396,708 e 7.50%, 9/1/11 - 7/1/31 147,197 e 9.25%, 8/1/11 14,959 e 10.00%, 4/1/09 26 e 27 Multiclass Mortgage Participation Ctfs., Ser. 2985, Cl. JP, 4.50%, 10/15/15 603,012 e Multiclass Mortgage Participation Ctfs., Ser. R002, Cl. AH, 4.75%, 7/15/15 1,525,599 e Multiclass Mortgage Participation Ctfs., Ser. R004, Cl. AL, 5.13%, 12/15/13 681,157 e Multiclass Mortgage Participation Ctfs., Ser. 1678, Cl. CA, 6.00%, 2/15/09 11,003 e Multiclass Mortgage Participation Ctfs., Ser. 1660, Cl. H, 6.50%, 1/15/09 20,740 e Federal National Mortgage Association: 4.50%, 1/1/36 8,097,825 e 4.58%, 3/1/35 3,330,963 a,e 4.92%, 9/1/35 5,388,089 a,e 4.98%, 10/1/35 5,442,892 a,e 5.00%, 3/1/21 4,203,114 e 5.50%, 5/1/17 - 3/1/38 82,400,772 e 5.69%, 4/1/37 9,213,683 a,e 5.97%, 5/1/37 7,983,465 a,e 6.00%, 4/1/33 - 6/1/38 55,608,428 e 6.01%, 8/1/37 8,938,559 a,e 6.50%, 4/1/17 - 4/1/38 37,397,938 e 7.00%, 4/1/09 - 10/1/32 2,067,758 e 7.50%, 7/1/32 497,130 e 8.50%, 9/1/30 470 e Government National Mortgage Association I: 5.00%, 11/15/34 - 4/15/38 5.50%, 2/15/36 6.00%, 12/15/08 - 8/15/38 6.50%, 4/15/24 - 8/15/38 7.00%, 11/15/22 - 5/15/31 7.50%, 9/15/22 - 4/15/24 8.00%, 2/15/23 - 11/15/30 9.00%, 12/15/09 - 9/15/16 9.50%, 9/15/09 - 5/15/20 7.00%, 12/15/23 U.S. Government Securities18.8% U.S. Treasury Bonds: 4.50%, 2/15/36 6,673,000 c 6.25%, 8/15/23 7,620,000 c 7.13%, 2/15/23 3,014,000 c U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 13,687,780 c,f Notes, 1.38%, 7/15/18 12,070,094 c,f Notes, 2.38%, 1/15/17 13,704,055 c,f U.S. Treasury Notes: 3.88%, 5/15/18 15,645,000 c 4.00%, 11/15/12 34,500,000 c 4.00%, 8/15/18 500,000 c 4.25%, 8/15/13 17,745,000 c 4.25%, 11/15/13 26,500,000 c 4.25%, 11/15/17 9,730,000 c 4.50%, 5/15/17 21,935,000 c 4.63%, 8/31/11 4.63%, 11/15/16 5,166,000 c 4.75%, 8/15/17 2,725,000 c 5.13%, 5/15/16 28,855,000 c Utilities.2% Southern California Edison, First Mortgage Bonds, Ser. 04-F 4/1/15 Total Bonds and Notes (cost $1,307,681,449) Preferred Stocks.0% Shares Value ($) Media & Telecommunications XO Holdings, Conv. (cost $0) 1,270 g 0 Common Stocks.0% Media & Telecommunications.0% Above Net 943 g Above Net (warrants 9/8/10) 858 g XO Holdings 635 g XO Holdings, Cl. B (warrants 1/16/10) 953 g 0 XO Holdings, Cl. C (warrants 1/16/10) 953 g 0 Total Common Stocks (cost $14,580) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $13,597,000) 13,597,000 h Investment of Cash Collateral for Securities Loaned15.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $204,652,766) 204,652,766 h Total Investments (cost $1,525,945,795) 115.2% Liabilities, Less Cash and Receivables (15.2%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $22,138,519 or 1.7% of net assets. c All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $199,895,870 and the total market value of the collateral held by the fund is $204,652,766. d Non-income producingsecurity in default. e On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the affairs of these companies. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Non-income producing security. h Investment in affiliated money market mutual fund. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $1,525,945,795. Net unrealized depreciation on investments was $19,350,985 of which $30,880,629 related to appreciated investment securities and $50,231,614 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS November 30, 2008 (Unaudited) BNY Mellon Intermediate Bond Fund Coupon Maturity Principal Bonds and Notes98.3% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables2.8% Harley-Davidson Motorcycle Trust, Ser. 2005-3, Cl. A2 4.41 6/15/12 1,512,147 1,479,624 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 2,020,000 1,915,356 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A4 5.09 7/18/13 2,395,000 2,300,784 Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A4 5.11 4/15/12 4,670,000 4,475,502 Household Automotive Trust, Ser. 2007-1, Cl. A4 5.33 11/17/13 2,125,000 1,750,532 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A4 5.15 5/15/13 2,680,000 2,543,432 Nissan Auto Lease Trust, Ser. 2006-A, Cl. A4 5.10 7/16/12 6,575,000 6,459,203 Asset-Backed Ctfs./Other.5% CIT Equipment Collateral, Ser. 2006-VT2, Cl. A4 5.05 4/20/14 3,185,000 3,111,477 CNH Equipment Trust, Ser. 2005-A, Cl. A4B 4.29 6/15/12 761,301 749,141 Automotive, Trucks & Parts.7% Johnson Controls, Sr. Unscd. Notes 5.25 1/15/11 5,080,000 4,648,124 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 635,000 496,568 Bank & Finance13.9% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,796,000 a 1,729,853 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 990,000 a 880,348 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 2,185,000 a 2,163,172 AXA Financial, Sr. Unscd. Notes 7.75 8/1/10 3,625,000 3,542,970 Bank of America, Sub. Notes 3/15/17 BankAmerica Capital II, Bank Gtd. Secs., Ser. 2 12/15/26 Bear Stearns, Sr. Unscd. Notes 10/28/10 Caterpillar Financial Services, Sr. Unscd. Notes 12/1/10 CIT Group, Sr. Unscd. Notes 3/7/13 Citigroup, Sub. Notes 9/15/14 Citigroup, Sr. Unscd. Notes 11/21/17 Countrywide Home Loan, Gtd. Notes, Ser. K 7/15/09 Countrywide Home Loan, Gtd. Notes, Ser. H 4/15/09 1,200,000 b Daimler Finance North America, Gtd. Notes 11/15/13 General Electric Capital, Sr. Unscd. Notes, Ser. A 2/15/12 Goldman Sachs Group, Sr. Unscd. Notes 7/15/13 Household Finance, Sr. Unscd. Notes 11/27/12 International Lease Finance, Sr. Unscd. Notes 6/15/11 John Deere Capital, Sr. Unscd. Notes 3/15/12 JPMorgan Chase & Co., Sr. Unscd. Notes 10/1/12 Merrill Lynch & Co., Sr. Unscd. Notes 2/5/13 Morgan Stanley, Sr. Unscd. Notes 4/15/11 NYSE Euronext, Sr. Unscd. Notes 6/28/13 Prudential Financial, Sr. Unscd. Notes 12/1/17 Wachovia, Sub. Notes 2/1/09 Wells Fargo & Co., Sub. Notes 8/1/11 Building & Construction.5% CRH America, Gtd. Notes 10/15/13 Commercial & Professional Services.8% Seminole Tribe of Florida, Notes 10/1/13 5,765,000 a Commercial Mortgage Pass-Through Ctfs..6% LB-UBS Commercial Mortgage Trust, Ser. 2007-C2, Cl. A2 2/15/40 Food & Beverages2.1% Coca-Cola, Sr. Unscd. Notes 11/15/17 Diageo Finance, Gtd. Notes 4/1/13 McDonald's, Sr. Unscd. Notes 10/15/17 Pepsico, Sr. Unscd. Notes 11/1/18 Foreign/Governmental1.4% Hydro-Quebec, Gov't. Gtd. Bonds, Ser. IF 2/1/13 Nova Scotia Province, Bonds 1/26/17 United Mexican States, Sr. Unscd. Notes 3/3/15 Health Care2.0% Aetna, Sr. Unscd. Notes 6/15/11 Astrazeneca, Sr. Unscd. Notes 9/15/17 GlaxoSmithKline Capital, Gtd. Notes 5/15/18 Industrials2.6% Devon Financing, Gtd. Notes 9/30/11 Emerson Electric, Sr. Unscd. Notes 10/15/12 Progress Energy, Sr. Unscd. Notes 4/15/12 Vulcan Materials, Sr. Unscd. Notes 11/30/12 XTO Energy, Sr. Unscd. Notes 6/15/18 Media & Telecommunications6.6% British Sky Broadcasting, Gtd. Notes 2/23/09 Cisco Systems, Sr. Unscd. Notes 2/22/16 Comcast, Gtd. Notes 3/15/16 News America, Gtd. Notes 12/15/14 SBC Communications, Sr. Unscd. Notes 8/15/12 Time Warner Cable, Gtd. Notes 2/14/19 Time Warner, Gtd. Notes 11/15/11 6,625,000 b Verizon Communications, Sr. Unscd. Notes 11/1/18 Verizon Global Funding, Sr. Unscd. Notes 12/1/10 Verizon Wireless, Sr. Unscd. Notes 11/15/18 2,615,000 a Vodafone Group, Sr. Unscd. Notes 2/15/10 Real Estate Investment Trusts1.6% ERP Operating, Sr. Unscd. Notes 3/2/11 Mack-Cali Realty, Sr. Unscd. Notes 2/15/11 Simon Property Group, Sr. Unscd. Notes 5/1/12 Retailing1.3% Wal-Mart Stores, Sr. Unscd. Notes 5/1/13 Xerox, Sr. Unscd. Notes 5/15/12 Software & Services1.5% Intuit, Sr. Unscd. Notes 3/15/12 Oracle, Sr. Unscd. Notes 4/15/18 Transportation.4% United Parcel Service, Sr. Unscd. Notes 1/15/13 U.S. Government Agencies25.1% Federal Farm Credit Banks, Bonds 4/21/11 Federal Farm Credit Banks, Bonds 2/7/13 Federal Farm Credit Banks, Bonds 8/25/11 Federal Farm Credit Banks, Bonds 5/7/10 Federal Farm Credit Banks, Bonds 10/23/09 Federal Farm Credit Banks, Bonds 9/13/10 Federal Home Loan Banks, Bonds 7/16/10 Federal Home Loan Banks, Bonds 10/18/13 Federal Home Loan Banks, Bonds 6/14/13 Federal Home Loan Banks, Bonds 12/11/09 Federal Home Loan Banks, Bonds 9/10/10 Federal Home Loan Banks, Bonds 8/15/18 Federal Home Loan Mortgage Corp., Notes 1/9/14 7,655,000 c Federal Home Loan Mortgage Corp., Notes 2/2/12 7,900,000 c Federal National Mortgage Association, Notes 10/12/10 15,745,000 c Federal National Mortgage Association, Notes 8/18/11 16,090,000 c Federal National Mortgage Association, Notes 4.75 3/12/10 20,270,000 c 20,908,262 Federal National Mortgage Association, Notes 5.25 3/5/14 11,855,000 c 12,284,933 U.S. Government Agencies/Mortgage-Backed.1% Federal Home Loan Mortgage Corp.: 6.85%, 11/1/32 128,502 c,d 127,588 REMIC, Ser. 2134, Cl. PM, 5.50%, 3/15/14 959,646 c 981,735 U. S. Government Securities33.8% U. S. Treasury Inflation Protected Securities: Notes, 1.38%, 7/15/18 7,894,522 b,e 7,072,386 Notes, 2.38%, 1/15/17 15,082,056 b,e 13,857,830 U.S. Treasury Notes: 3.88%, 5/15/18 5,580,000 b 6,025,094 4.13%, 8/15/10 8,000,000 b 8,450,632 4.25%, 1/15/11 33,055,000 b 35,436,018 4.25%, 8/15/13 22,000,000 b 24,500,784 4.25%, 11/15/13 11,640,000 b 12,986,795 4.50%, 11/15/15 20,505,000 b 23,442,997 4.63%, 8/31/11 31,000,000 b 33,937,746 4.63%, 2/29/12 26,000,000 b 28,782,832 4.63%, 11/15/16 2,700,000 b 3,056,276 4.88%, 8/15/16 19,085,000 b 21,949,258 5.13%, 5/15/16 31,655,000 b 37,058,635 Total Bonds and Notes (cost $751,895,814) Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,326,000) 7,326,000 f Investment of Cash Collateral for Securities Loaned33.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $252,963,371) 252,963,371 f Total Investments (cost $1,012,185,185) 132.6% Liabilities, Less Cash and Receivables (32.6%) Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $13,417,921 or 1.8% of net assets. b All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $246,812,972 and the total market value of the collateral held by the fund is $252,963,371. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Investment in affiliated money market mutual fund. At November 30, 2008 , the aggregate cost of investment securities for income tax purposes was $1,012,185,185. Net unrealized depreciation on investments was $6,373,463 of which $23,143,296 related to appreciated investment securities and $29,516,759 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.0% Rate (%) Date Amount ($) Value ($) Massachusetts86.3% Ashland, GO (Insured; AMBAC) 5.25 5/15/21 Auburn, GO (Insured; AMBAC) 5.13 6/1/20 Bellingham, GO (Insured; AMBAC) 5.38 3/1/14 Boston, GO 5.75 2/1/10 Boston, GO 5.00 3/1/21 Boston Economic Development and Industrial Corporation, Public Parking Facility Bonds 4.50 6/1/10 Boston Water and Sewer Commission, Revenue 9.25 1/1/11 Boston Water and Sewer Commission, Revenue 5.00 11/1/19 Boston Water and Sewer Commission, Revenue 5.00 11/1/23 Brockton, GO (Municipal Purpose Loan) (Insured; AMBAC) 5.00 6/1/19 Burlington, GO 5.25 2/1/12 Burlington, GO 5.25 2/1/13 Cambridge, GO (Municipal Purpose Loan) 5.00 12/15/11 Cohasset, GO 5.00 6/15/22 895,000 898,848 Cohasset, GO 5.00 6/15/23 895,000 905,122 Everett, GO (Insured; FGIC) 5.38 12/15/17 1,250,000 1,322,500 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; FGIC) 5.00 6/1/16 1,580,000 1,728,536 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; FGIC) 5.00 6/1/18 505,000 536,360 Hingham, GO (Municipal Purpose Loan) 5.38 4/1/17 1,645,000 1,747,961 Holden, GO (Municipal Purpose Loan) (Insured; FGIC) 6.00 3/1/10 1,000,000 a 1,064,100 Hopedale, GO (Insured; AMBAC) 5.00 11/15/19 650,000 668,453 Ipswich, GO (Insured; FGIC) 5.00 11/15/14 500,000 548,305 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/20 505,000 515,837 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/21 525,000 532,644 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/22 585,000 587,521 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/23 585,000 590,511 Mansfield, GO (Insured; AMBAC) 5.00 8/15/17 1,395,000 1,461,276 Marblehead, GO 5.00 8/15/18 1,340,000 1,392,488 Marblehead, GO 5.00 8/15/22 1,750,000 1,757,630 Mashpee, GO (Insured; FGIC) 5.63 11/15/10 500,000 a 542,235 Massachusetts, Consolidated Loan 11/1/12 2,000,000 a Massachusetts, Consolidated Loan 10/1/13 2,600,000 a Massachusetts, Consolidated Loan 10/1/13 2,500,000 a Massachusetts, Consolidated Loan 3/1/15 1,500,000 a Massachusetts, Consolidated Loan 3/1/15 1,800,000 a Massachusetts, Consolidated Loan 8/1/16 1,000,000 a Massachusetts, Consolidated Loan 11/1/16 Massachusetts, Consolidated Loan 8/1/20 Massachusetts, Consolidated Loan (Insured; FGIC) 8/1/18 Massachusetts, Consolidated Loan (Insured; FSA) 1/1/13 5,000,000 a Massachusetts, Consolidated Loan (Insured; FSA) 8/1/22 Massachusetts, Consolidated Loan (Insured; MBIA, Inc.) 1/1/12 Massachusetts, Consolidated Loan (Insured; MBIA, Inc.) 8/1/12 420,000 a Massachusetts, Consolidated Loan (Insured; MBIA, Inc.) 8/1/12 1,580,000 a Massachusetts, Consolidated Loan (Insured; MBIA, Inc.) 11/1/12 Massachusetts, Federal Highway, GAN 5.50 6/15/14 4,335,000 4,389,578 Massachusetts, Federal Highway, GAN (Insured; FSA) 5.75 6/15/12 2,500,000 2,638,450 Massachusetts, Federal Highway, GAN (Insured; FSA) 5.13 12/15/12 1,500,000 1,518,570 Massachusetts, GO (Insured; AMBAC) 5.50 10/1/18 5,225,000 5,758,786 Massachusetts, GO (Insured; FSA) 5.25 9/1/22 2,275,000 2,388,067 Massachusetts, GO (Insured; XLCA) 6.84 12/1/12 2,470,000 b 2,148,110 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; FGIC) 5.25 1/1/14 2,500,000 a 2,722,400 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; FGIC) 3.37 1/1/16 3,540,000 b 2,910,977 Massachusetts, Special Obligation Revenue 5.38 6/1/11 6,350,000 6,780,975 Massachusetts, Special Obligation Revenue 5.50 6/1/13 1,000,000 1,098,490 Massachusetts, Special Obligation Revenue (Insured; FGIC) 5.38 6/1/12 5,000,000 a 5,434,500 Massachusetts Bay Transportation Authority, Assessment Revenue 5.75 7/1/10 2,835,000 a 3,015,646 Massachusetts Bay Transportation Authority, Assessment Revenue 5.75 7/1/11 165,000 172,455 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/14 1,045,000 a 1,174,622 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/14 1,000,000 a 1,124,040 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/15 5,000,000 a 5,586,000 Massachusetts Bay Transportation Authority, Assessment Revenue 7/1/18 Massachusetts Bay Transportation Authority, General Transportation System (Insured; FGIC) 3/1/15 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/15 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/16 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/21 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 7/1/22 Massachusetts Development Finance Agency, Education Revenue (Belmont Hill School Issue) 9/1/11 500,000 a Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5/1/23 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5/1/24 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 1/1/16 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 1/1/22 Massachusetts Development Finance Agency, Higher Education Revenue (Smith College Issue) 7/1/10 1,000,000 a Massachusetts Development Finance Agency, Revenue (Belmont Hill School Issue) 9/1/36 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 7/1/20 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 9/1/19 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 9/1/21 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 2/1/22 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 3/1/20 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 3/1/26 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 3/1/36 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 1/1/10 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 1/1/10 370,000 a Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 1/1/10 395,000 a Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) 6.38 7/1/13 1,000,000 a 1,171,960 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty) 5.00 7/1/24 2,750,000 2,654,575 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty) 5.00 7/1/27 1,000,000 943,300 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) 5.00 9/1/19 1,000,000 1,030,030 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.85 7/1/09 1,000,000 a 1,038,070 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 4.50 9/1/31 1,000,000 794,150 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 6.90 12/1/09 1,000,000 1,001,290 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.45 6/1/14 1,000,000 876,610 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/10 715,000 721,835 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 6.20 7/1/13 40,000 40,027 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/22 1,080,000 1,004,789 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 10/1/37 Massachusetts Health and Educational Facilities Authority, Revenue (Boston College Issue) 6/1/37 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; MBIA, Inc.) 7/1/20 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; MBIA, Inc.) 7/1/23 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 12/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 12/1/27 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 12/1/37 Massachusetts Health and Educational Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) (Insured; FSA) 8/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 7/15/36 Massachusetts Health and Educational Facilities Authority, Revenue (Jordan Hospital Issue) 10/1/10 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/23 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/38 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 7/15/11 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 7/15/22 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) (Insured; MBIA, Inc.) 10/1/09 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/13 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/16 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/18 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/19 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/21 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/21 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 7/1/22 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/14 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/23 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 2/15/36 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 8/15/38 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 7/1/25 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 7/1/33 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 7/1/24 Massachusetts Health and Educational Facilities Authority, Revenue (Winchester Hospital Issue) 7/1/10 1,540,000 a Massachusetts Housing Finance Agency, Housing Revenue 12/1/10 Massachusetts Housing Finance Agency, Housing Revenue 12/1/26 Massachusetts Housing Finance Agency, Housing Revenue 12/1/34 200,000 Massachusetts Industrial Finance Agency, Education Revenue (Saint John's High School of Worcester County, Inc. Issue) 6/1/18 Massachusetts Industrial Finance Agency, Education Revenue (The Tabor Academy Issue) 12/1/08 775,000 a Massachusetts Industrial Finance Agency, Education Revenue (The Tabor Academy Issue) 12/1/08 785,000 a Massachusetts Industrial Finance Agency, Revenue (Concord Academy Issue) 9/1/17 Massachusetts Industrial Finance Agency, Revenue (Concord Academy Issue) 9/1/27 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; MBIA, Inc.) 7/1/12 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; MBIA, Inc.) 7/1/14 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 5 Issue) (Insured; MBIA, Inc.) 7/1/11 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Project Number 6 Issue) (Insured; MBIA, Inc.) 7/1/10 Massachusetts Port Authority, Revenue 7/1/11 Massachusetts Port Authority, Revenue (Insured; FSA) 7/1/14 Massachusetts Port Authority, Revenue (Insured; MBIA, Inc.) 7/1/09 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 8/15/16 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 4,000,000 4,098,800 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/22 3,500,000 3,528,770 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; FSA) 5.00 8/15/15 1,900,000 2,069,708 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; FSA) 5.00 8/15/18 5,000,000 5,258,500 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; FSA) 5.00 8/15/21 2,000,000 2,037,520 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; MBIA, Inc.) 5.00 1/1/20 5,000,000 5,319,150 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/21 2,625,000 2,682,855 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 5.25 8/1/11 335,000 a 358,098 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 5.00 8/1/12 3,910,000 a 4,209,975 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 5.63 8/1/13 25,000 26,384 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 5.25 2/1/14 1,105,000 1,163,653 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 5.25 8/1/14 1,330,000 a 1,496,263 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 5.50 8/1/14 30,000 30,975 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 8/1/17 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 8/1/18 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 8/1/32 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 8/1/29 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (New Bedford Loan Program) 2/1/12 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (South Essex Sewer District Loan Program) 2/1/15 Massachusetts Water Resources Authority, General Revenue (Insured; FSA) 8/1/11 Massachusetts Water Resources Authority, General Revenue (Insured; FSA) 8/1/18 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 8/1/14 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 8/1/19 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 8/1/21 Massachusetts Water Resources Authority, General Revenue (Insured; MBIA, Inc.) 5.25 8/1/24 2,500,000 2,529,325 Massachusetts Water Resources Authority, Subordinated General Revenue (Insured; MBIA, Inc.) 5.50 8/1/11 1,000,000 1,085,650 Middleborough, GO (Insured; MBIA, Inc.) 5.00 12/15/16 1,000,000 1,097,330 Middleborough, GO (Insured; MBIA, Inc.) 5.00 12/15/18 1,275,000 1,356,906 Milton School, GO 5.00 3/1/23 500,000 500,705 Milton School, GO 5.00 3/1/24 500,000 497,325 Milton School, GO 5.00 3/1/25 500,000 493,935 Northampton, GO (Insured; MBIA, Inc.) 5.13 10/15/16 1,985,000 2,163,571 Northbridge, GO (Insured; AMBAC) 5.25 2/15/17 1,000,000 1,057,550 Pembroke, GO (Insured; MBIA, Inc.) 4.50 8/1/13 695,000 742,323 Pembroke, GO (Insured; MBIA, Inc.) 5.00 8/1/20 960,000 992,246 Pittsfield, GO (Insured; MBIA, Inc.) 5.00 4/15/12 1,000,000 1,061,100 Pittsfield, GO (Insured; MBIA, Inc.) 5.50 4/15/14 500,000 538,540 Randolph, GO (Insured; AMBAC) 5.00 9/1/17 1,045,000 1,094,805 Randolph, GO (Insured; AMBAC) 5.00 9/1/24 490,000 468,337 Sandwich, GO (Insured; MBIA, Inc.) 5.75 8/15/10 1,050,000 a 1,131,606 Springfield, GO (Municipal Purpose Loan) (Insured; FGIC) 5.50 8/1/2011 1,500,000 a 1,645,515 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/22 1,175,000 1,139,903 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/23 1,235,000 1,187,811 University of Massachusetts Building Authority, Project Revenue (Insured; AMBAC) 5.50 11/1/10 1,000,000 a 1,069,110 Westfield, GO (Insured; FGIC) 6.50 5/1/10 735,000 a 791,242 Worcester, GO (Insured; FGIC) 5.63 8/15/10 1,000,000 a 1,075,620 Worcester, GO (Insured; FGIC) 5.00 4/1/18 625,000 620,588 Worcester, GO (Insured; MBIA, Inc.) 5.25 8/15/16 1,000,000 1,032,970 Worcester, GO (Insured; MBIA, Inc.) 5.25 8/15/17 1,000,000 1,019,690 Worcester, GO (Municipal Purpose Loan) (Insured; MBIA, Inc.) 6.25 7/1/10 755,000 792,199 U.S. Related9.7% Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.15 5/15/11 250,000 267,590 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 300,000 326,619 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/13 1,175,000 1,296,695 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/14 2,500,000 2,431,625 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 1,500,000 1,310,250 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 7/1/15 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/11 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/14 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/15 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 7/1/17 Puerto Rico Government Development Bank, Senior Notes 12/1/12 Puerto Rico Government Development Bank, Senior Notes 12/1/13 Puerto Rico Government Development Bank, Senior Notes 1/1/15 Puerto Rico Highways and Transportation Authority, Highway Revenue 7/1/16 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FGIC) 7/1/16 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 7/1/09 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 7/1/09 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 6.00 7/1/11 4,000,000 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/15 1,905,000 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 1,550,000 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/18 1,300,000 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,260,000 Total Long-Term Municipal Investments (cost $350,213,472) Short-Term Municipal Coupon Maturity Principal Investments2.4% Rate (%) Date Amount ($) Value ($) Massachusetts; Chelsea, LR (Massachusetts Information Technolgy Center Project) (Insured; FSA) 3.99 1/4/09 4,750,000 c,d Massachusetts Health and Educational Facilities Authority, Revenue (Capital Asset Program Issue) (LOC; Bank of America) 1.50 12/1/08 1,000,000 c Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.55 12/7/08 2,700,000 c Total Short-Term Municipal Investments (cost $8,450,000) Total Investments (cost $358,663,472) 98.4% Cash and Receivables (Net) 1.6% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. d Security restricted as to public resale. Investment in restricted securities with aggregated market value assets of $4,750,000 representing 1.3% of net assets (see below). Acquisition Purchase Net Issuer Date Price ($) Assets (%) Valuation ($) Chelsea, LR (Massachusetts Information Technology Center Project) 1/10/08-2/1/08  Average cost per unit. The valuation of this security has been determined in good faith under the direction of the Board of Trustees. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $358,663,472. Net unrealized depreciation on investments was $7,312,476 of which $5,803,940 related to appreciated investment securities and $13,116,416 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR MFHR Multi-Family Housing Revenue MFMR PCR Pollution Control Revenue PILOT RAC Revenue Anticipation Certificates RAN RAW Revenue Anticipation Warrants RRR SAAN State Aid Anticipation Notes SBPA SFHR Single Family Housing Revenue SFMR SONYMA State of New York Mortgage Agency SWDR TAN Tax Anticipation Notes TAW TRAN Tax and Revenue Anticipation Notes XLCA Lease Revenue Multi-Family Mortgage Revenue Payment in Lieu of Taxes Revenue Anticipation Notes Resources Recovery Revenue Standby Bond Purchase Agreement Single Family Mortgage Revenue Solid Waste Disposal Revenue Tax Anticipation Warrants XL Capital Assurance Statement of Financial Futures November 30, 2008 Market Value Unrealized Covered by Depreciation Financial Futures Short Contracts Contracts ($) Expiration at 11/30/2008 ($) U.S. Treasury Long Bond 94 December 2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS November 30, 2008 (Unaudited) BNY Mellon Midcap Stock Fund Common Stocks97.3% Shares Value ($) Consumer Discretionary11.4% American Eagle Outfitters 255,600 2,453,760 BorgWarner 193,500 4,578,210 Darden Restaurants 335,300 6,132,637 Deckers Outdoor 62,200 a,b 3,709,608 Dollar Tree 300,900 b 12,746,124 Gildan Activewear 310,710 a,b 5,294,498 LKQ 385,900 a,b 4,021,078 Macy's 606,900 4,503,198 MDC Holdings 149,700 4,640,700 O'Reilly Automotive 279,200 a,b 7,278,744 Phillips-Van Heusen 246,000 a 4,290,240 Priceline.com 112,600 a,b 7,769,400 Regal Entertainment Group, Cl. A 676,800 a 6,206,256 Ross Stores 191,200 5,066,800 Ryland Group 186,610 a 3,166,772 Strayer Education 18,300 4,384,863 Toll Brothers 193,800 b 3,862,434 Urban Outfitters 169,000 b 3,070,730 Warnaco Group 172,100 b 3,080,590 Consumer Staples3.8% Clorox 114,900 6,797,484 Dr. Pepper Snapple Group 266,900 b 4,307,766 Herbalife 233,100 4,144,518 Hormel Foods 223,900 5,946,784 Packaging Corp. of America 140,500 2,097,665 Ralcorp Holdings 138,800 a,b 8,683,328 Energy6.9% Arch Coal 218,100 a 3,354,378 Comstock Resources 61,700 b 2,587,081 Concho Resources 226,100 b 5,333,699 FMC Technologies 248,400 b 6,823,548 PetroHawk Energy 618,800 b 10,810,436 Plains Exploration & Production 399,100 b 9,239,165 Range Resources 102,800 4,263,116 Superior Energy Services 349,600 b 5,890,760 UGI 233,400 5,452,224 Ultra Petroleum 104,500 b 4,245,835 Financial21.3% Alexandria Real Estate Equities 105,400 a 4,667,112 Aspen Insurance Holdings 288,400 5,315,212 Bank of Hawaii 129,700 5,785,917 Cullen/Frost Bankers 176,600 9,573,486 Digital Realty Trust 164,000 a 4,487,040 Dun & Bradstreet 122,200 9,776,000 Endurance Specialty Holdings 168,100 4,525,252 Equifax 185,400 4,718,430 Everest Re Group 89,600 7,030,016 Fidelity National Financial, Cl. A 913,800 11,267,154 Greenhill & Co. 71,100 a 4,841,910 Hudson City Bancorp 236,600 a 3,953,586 Interpublic Group of Cos. 638,500 b 2,611,465 Lazard, Cl. A 160,700 5,023,482 Nationwide Health Properties 390,300 a 8,832,489 Old Republic International 1,009,760 a 10,360,138 Pentair 140,200 a 3,485,372 Raymond James Financial 117,518 2,581,871 Rayonier 316,486 a 10,570,632 Reinsurance Group of America 206,900 a 8,389,795 RenaissanceRe Holdings 148,200 6,984,666 SAIC 547,300 b 9,741,940 Synovus Financial 901,500 a 7,500,480 TCF Financial 672,200 a 11,225,740 Validus Holdings 257,500 a 5,984,300 W.R. Berkley 190,300 5,410,229 Zions Bancorporation 175,400 a 5,593,506 Health Care11.7% AMERIGROUP 358,800 a,b 8,812,128 Beckman Coulter 132,500 5,774,350 Cephalon 82,000 a,b 6,025,360 Charles River Laboratories International 85,500 b 1,949,400 Community Health Systems 305,400 a,b 3,988,524 Covance 87,150 a,b 3,405,822 DaVita 165,400 b 8,311,350 Endo Pharmaceuticals Holdings 325,300 a,b 7,153,347 Hologic 831,808 a,b Laboratory Corp. of America Holdings 66,500 a,b Lincare Holdings 339,100 b Perrigo 253,850 a Pharmaceutical Product Development United Therapeutics 73,700 a,b Vertex Pharmaceuticals 289,800 b Industrial15.2% AGCO 150,660 b Alliant Techsystems 97,900 a,b AMETEK Brink's Cooper Industries, Cl. A Corrections Corp. of America 340,200 b Delta Air Lines 187,000 b DeVry 203,400 a Donaldson Goodrich 66,500 IDEX JB Hunt Transport Services 265,500 a JetBlue Airways 410,700 b Joy Global Kansas City Southern 143,700 b KBR Lincoln Electric Holdings 61,260 Quanta Services 301,600 b Republic Services Roper Industries 251,000 a Shaw Group 179,900 b SPX Stericycle 95,900 b Wabtec 97,200 a Information Technology11.1% Alliance Data Systems 176,500 a,b Amphenol, Cl. A Arrow Electronics 398,100 b Broadridge Financial Solutions Equinix 58,300 a,b F5 Networks 291,700 b FLIR Systems 322,400 a,b Foundry Networks 206,900 b Global Payments Intersil, Cl. A Lam Research 163,300 a,b McAfee 361,400 b NCR 275,400 b Synopsys 471,800 b Trimble Navigation 181,000 a,b Western Digital 262,100 a,b Materials5.9% Airgas Cabot Cliffs Natural Resources 155,100 a Crown Holdings 303,800 b FMC Olin 379,800 a Pactiv 177,700 b Sensient Technologies 295,200 a Steel Dynamics 284,100 a Telecommunication Services1.4% NII Holdings 152,800 b SBA Communications, Cl. A 271,700 a,b Telephone & Data Systems Utilities8.6% Alliant Energy DPL 408,400 a Equitable Resources ITC Holdings MDU Resources Group NV Energy ONEOK Questar Wisconsin Energy Total Common Stocks (cost $1,100,263,568) Investment of Cash Collateral for Securities Loaned 18.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $157,515,414) 157,515,414 c Total Investments (cost $1,257,778,982) 115.9% Liabilities, Less Cash and Receivables (15.9%) Net Assets 100.0% a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $148,393,454 and the total market value of the collateral held by the fund is $157,515,414. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30 2008, the aggregate cost of investment securities for income tax purposes was $1,257,778,982. Net unrealized depreciation on investments was $278,277,141 of which $32,828,799 related to appreciated investment securities and $311,105,940 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments84.2% Rate (%) Date Amount ($) Value ($) Alabama2.2% Jefferson County, Limited Obligation School Warrants 5.00 1/1/09 660,000 Arizona4.9% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/27 750,000 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 500,000 a California2.7% California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 500,000 Northern California Gas Authority Number 1, Gas Project Revenue 3.32 7/1/27 660,000 b Colorado7.0% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 Denver City and County, Airport System Revenue (Insured; Assured Guaranty) 5.25 11/15/19 1,000,000 Northern Colorado Water Conservancy District Building Corporation, COP (Lease Purchase Agreement) (Insured; MBIA, Inc.) 5.50 10/1/16 500,000 Connecticut4.9% Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 7/1/27 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 11/15/20 Florida10.6% Miami-Dade County, Subordinate Special Obligation Bonds (Insured; MBIA, Inc.) 0/5.00 10/1/35 500,000 c Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) 4/1/38 Palm Beach County, Public Improvement Revenue 11/1/28 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; MBIA, Inc.) 8/1/12 Georgia3.7% Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 1/1/20 Kentucky1.8% Kentucky Property and Buildings Commission, Revenue (Project Number 90) 11/1/23 Massachusetts10.7% Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/22 Massachusetts Turnpike Authority, Metropolitan Highway System Revenue (Insured; MBIA, Inc.) 1/1/37 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 8/1/29 Massachusetts Water Resources Authority, General Revenue (Insured; FSA) 8/1/32 Minnesota3.5% Minneapolis, Health Care System Revenue (Fairview Health Services) 11/15/28 Mississippi1.2% Mississippi Business Finance Corporation, Gulf Opportunity Zone IDR (Northrop Grumman Ship Systems, Inc. Project) 12/1/28 Missouri1.8% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) 3/15/39 New Jersey1.2% New Jersey Educational Facilities Authority, Revenue (Drew University Issue) (Insured; MBIA, Inc.) 7/1/13 New York7.2% Metropolitan Transportation Authority, Transportation Revenue 11/15/28 New York City, GO 10/15/23 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; AMBAC) 1/1/22 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty) 4/1/24 North Carolina1.8% North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; FGIC) 5.50 1/1/17 Ohio3.5% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 Texas9.1% Dallas, GO 5.00 2/15/27 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 Virginia1.7% University of Virginia Rector and Visitors, General Pledge Revenue 5.00 6/1/37 Washington1.9% Washington, GO (Various Purpose) 5.00 1/1/29 U.S. Related2.8% Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 5.00 7/1/17 Total Long-Term Municipal Investments (cost $22,446,385) Short-Term Municipal Coupon Maturity Principal Investments15.8% Rate (%) Date Amount ($) Value ($) Alaska3.2% Alaska Industrial Development and Export Authority, Revenue (Greater Fairbanks Community Hospital Foundation Project) (Insured; FSA) 1.48 12/7/08 1,000,000 d Colorado1.6% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 12/1/08 210,000 d Denver City and County, MFHR (Ogden Residences Project) (LOC; Credit Lyonnais) 12/1/08 235,000 d Massachusetts1.5% Massachusetts Health and Educational Facilities Authority, Revenue (Capital Asset Program Issue) (LOC; Bank of America) 12/1/08 400,000 d Nevada2.5% Clark County School District, GO (Insured; FSA and Liquidity Facility; State Street Bank and Trust Co.) 12/1/08 700,000 d New York.7% New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Dexia Credit Locale) 12/1/08 200,000 d Oregon2.5% Medford Hospital Facilities Authority, Revenue, Refunding (Rogue Valley Manor Project) (LOC; Bank of America) 12/1/08 700,000 d Washington3.8% Washington Economic Development Finance Authority, EDR (Pioneer Human Services Project) (LOC; U.S. Bank NA) 12/1/08 400,000 d Washington Housing Finance Commission, Nonprofit Housing Revenue (Rockwood Retirement Communities Program) (LOC; Wells Fargo Bank) 12/1/08 100,000 d Washington Housing Finance Commission, Nonprofit Revenue (Local 82 - J.A.T.C. Educational Development Trust Project) (LOC; U.S. Bank NA) 1.05 12/1/08 530,000 d 530,000 Total Short-Term Municipal Investments (cost $4,315,000) Total Investments (cost $26,761,385) 100.0% Cash and Receivables (Net) .0% Net Assets 100.0% a Purchased on a delayed delivery basis. b Variable rate securityinterest rate subject to periodic change. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. e At November 30, 2008, the fund had $6,940,816 or 25.2% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from education projects. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $26,761,385. Net unrealized appreciation on investments was $716,683 of which $852,332 related to appreciated investment securities and $135,649 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Statement of Financial Futures November 30, 2008 Market Value Unrealized Covered by Depreciation Financial Futures Short Contracts Contracts ($) Expiration at 11/30/08 ($) U.S. Treasury Long Bond 20 (2,571,250) December 2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumption in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's assets carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.0% Rate (%) Date Amount ($) Value ($) Alabama2.4% Alabama Public School and College Authority, Capital Improvement Bonds 7/1/13 Birmingham Special Care Facilities Financing Authority-Baptist Medical Centers, Revenue (Baptist Health System, Inc.) 11/15/15 Jefferson County, Limited Obligation School Warrants 1/1/09 Jefferson County, Limited Obligation School Warrants 1/1/15 Jefferson County, Limited Obligation School Warrants 1/1/16 Jefferson County, Limited Obligation School Warrants 1/1/24 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; MBIA, Inc.) 11/15/13 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; MBIA, Inc.) 11/15/14 Alaska.1% Anchorage, Electric Utility Revenue (Insured; MBIA, Inc.) 12/1/10 Arizona3.8% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 7/1/25 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 7/1/26 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 7/1/28 Arizona Transportation Board, Highway Revenue 7/1/26 Maricopa County Unified School District (Paradise Valley) (Insured; MBIA, Inc.) 7/1/10 Maricopa County Unified School District (Paradise Valley) (Insured; MBIA, Inc.) 7/1/11 Maricopa County Unified School District (Scottsdale School) 7/1/12 Phoenix, GO 7/1/16 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) (Insured; AMBAC) 7/1/16 Salt River Project Agricultural Improvement and Power District, Electric System Revenue 1/1/10 Salt Verde Financial Corporation, Senior Gas Revenue 12/1/28 Salt Verde Financial Corporation, Senior Gas Revenue 12/1/29 Salt Verde Financial Corporation, Senior Gas Revenue 12/1/32 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) 5.70 12/1/11 1,000,000 a 1,102,010 Tucson, GO 5.00 7/1/12 1,265,000 1,366,630 University Medical Center Corporation, HR 5.25 7/1/16 2,310,000 2,200,714 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 10,000,000 b 11,126,100 California12.0% Agua Caliente Band, Cahuilla Indians Revenue 5.60 7/1/13 1,815,000 1,651,850 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 5,000,000 c 4,110,250 California, Economic Recovery Bonds 5.00 7/1/15 5,000,000 5,315,050 California, Economic Recovery Bonds 5.00 7/1/16 15,400,000 15,782,690 California, GO 5.00 11/1/11 655,000 a 714,277 California, GO 5.00 11/1/12 345,000 358,286 California, GO 5.50 6/1/20 270,000 270,807 California, GO 5.25 11/1/26 10,500,000 9,905,805 California, GO 5.50 11/1/33 3,900,000 3,617,016 California, GO (Insured; FGIC) 5.75 3/1/09 80,000 80,802 California, GO (Various Purpose) 5.00 2/1/14 1,825,000 a 2,042,485 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Golden Gate Tobacco Funding Corporation) 4.50 6/1/21 3,300,000 2,713,590 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 0/5.25 6/1/21 1,250,000 c California Department of Water Resources, Power Supply Revenue (Insured; FSA) 5/1/21 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 10/1/24 8,500,000 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 10/1/28 4,000,000 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 10/1/38 3,500,000 California Infrastructure and Economic Development Bank, Clean Water State Revolving Fund Revenue 10/1/17 2,500,000 California Municipal Finance Authority, SWDR (Waste Management, Inc. Project) 9/1/09 1,000,000 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 12/1/19 5,000,000 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FSA) 7/1/18 4,670,000 California Statewide Communities Development Authority, MFHR (Equity Residential/Parkview Terrace Club Apartments) 6/15/09 3,000,000 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 3,470,000 2,520,781 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 8,000,000 5,113,120 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/15 1,740,000 1,858,929 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 0/5.80 1/15/20 1,505,000 c 1,471,288 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 0/5.88 1/15/26 8,000,000 c 7,531,840 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/18 675,000 633,137 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 11,180,000 8,752,375 Hesperia Public Financing Authority, Revenue (Redevelopment and Housing Projects) (Insured; XLCA) 5.00 9/1/37 4,450,000 3,459,875 Kern High School District, GO (Insured; MBIA, Inc.) 6.40 2/1/12 2,750,000 2,947,588 Los Angeles Unified School District, GO (Insured; MBIA, Inc.) 5.75 7/1/16 2,000,000 2,246,620 Oakland Joint Powers Financing Authority, LR (Oakland Convention Centers) (Insured; AMBAC) 5.50 10/1/13 1,500,000 1,570,020 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) 2.43 6/1/34 8,000,000 d 4,080,000 Sacramento Municipal Utility District, Electric Revenue 5.30 7/1/12 720,000 756,461 Sacramento Municipal Utility District, Electric Revenue (Insured; FGIC) 5.25 5/15/13 3,530,000 3,742,012 San Jose Redevelopment Agency, Tax Allocation Revenue (Merged Area Redevelopment Project) (Insured; MBIA, Inc.) 6.00 8/1/09 205,000 212,023 San Jose Redevelopment Agency, Tax Allocation Revenue (Merged Area Redevelopment Project) (Insured; MBIA, Inc.) 6.00 8/1/09 420,000 429,152 Southern California Public Power Authority, Gas Project Revenue (Project Number One) 5.00 11/1/28 1,000,000 643,860 Southern California Public Power Authority, Gas Project Revenue (Project Number One) 5.00 11/1/29 2,835,000 1,820,297 Southern California Public Power Authority, Power Project Revenue (San Juan Unit 3) (Insured; FSA) 5.50 1/1/13 3,010,000 3,271,027 Southern California Public Power Authority, Power Project Revenue (San Juan Unit 3) (Insured; FSA) 5.50 1/1/14 2,000,000 2,191,840 Westside Unified School District, GO (Insured; AMBAC) 6.00 8/1/14 385,000 434,954 Colorado5.7% Adams County, FHA Insured Mortgage Revenue (Platte Valley Medical Center Project) (Insured; MBIA, Inc.) 5.00 2/1/31 3,400,000 3,051,024 Colorado Department of Transportation, Transportation RAN (Insured; MBIA, Inc.) 5.25 6/15/10 1,000,000 1,046,230 Colorado Educational and Cultural Facilities Authority, Revenue (Regis University Project) (Insured; Radian) 5.00 6/1/22 1,825,000 1,504,530 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 5.25 6/1/31 1,000,000 748,040 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 1,987,200 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 2,000,000 1,954,200 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) 5.00 1/15/20 1,250,000 1,065,288 Colorado Housing and Finance Authority, SFMR 4.90 11/1/11 1,210,000 1,229,154 Colorado Housing Finance Authority (Single Family Program) 6.75 4/1/15 70,000 71,217 Colorado Housing Finance Authority (Single Family Program) 6.05 10/1/16 95,000 98,980 Colorado Housing Finance Authority (Single Family Program) 6.70 10/1/16 35,000 36,394 Colorado Housing Finance Authority (Single Family Program) 6.80 11/1/28 10,000 10,222 Colorado Housing Finance Authority (Single Family Program) (Collateralized; FHA) 6.75 10/1/21 220,000 234,463 Colorado Housing Finance Authority (Single Family Program) (Collateralized; FHA) 7.15 10/1/30 50,000 51,094 Denver City and County, Airport System Revenue (Insured; Assured Guaranty) 5.25 11/15/19 4,445,000 3,985,031 E-470 Public Highway Authority, Senior Revenue (Insured; MBIA, Inc.) 0/5.00 9/1/16 3,565,000 c 3,163,118 E-470 Public Highway Authority, Senior Revenue (Insured; MBIA, Inc.) 5.25 9/1/16 5,000,000 4,789,900 E-470 Public Highway Authority, Senior Revenue (Insured; MBIA, Inc.) 0/5.00 9/1/17 3,500,000 c 3,050,390 Jefferson County School District, GO (Insured; MBIA, Inc.) 6.50 12/15/10 1,500,000 1,623,435 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) 0/5.45 6/15/16 7,690,000 a,c 7,417,082 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) 0/5.70 6/15/16 7,345,000 a,c 7,158,951 Northwest Parkway Public Highway Authority, Revenue (Insured; FSA) 0/5.55 6/15/16 10,960,000 a,c 10,615,527 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 3,250,000 2,770,300 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 4,645,000 3,788,044 University of Colorado, Enterprise System Revenue 5.50 6/1/10 500,000 524,875 University of Colorado Regents, Enterprise System Revenue (Insured; FGIC) 4.75 6/1/16 2,000,000 2,043,120 University of Colorado Regents, Participation Interest (Sempra Energy Colorado, Inc., Lease, Development and Operating Agreement) (Insured; MBIA, Inc.) 6.00 12/1/22 5,000,000 5,167,600 Connecticut1.1% Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 1,500,000 1,642,980 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) (Insured; FSA) 5.00 11/1/14 1,260,000 1,382,636 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.13 7/1/27 2,300,000 2,301,403 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 4.70 7/1/29 8,000,000 7,497,680 District of Columbia.7% District of Columbia, GO (Insured; FSA) 6.57 6/1/16 5,000,000 d 4,008,250 Metropolitan Washington Airports Authority, Airport System Revenue (Insured; FGIC) 5.75 10/1/14 2,270,000 2,280,033 Metropolitan Washington Airports Authority, Airport System Revenue (Insured; MBIA, Inc.) 5.25 10/1/12 2,470,000 2,469,555 Florida7.0% Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,306,848 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,508,400 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/11 5,000,000 5,198,100 Florida Municipal Loan Council, Revenue (Insured; MBIA, Inc.) 5.75 11/1/15 520,000 547,799 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/20 3,540,000 3,403,568 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/21 3,675,000 3,476,770 Hillsborough County Educational Facilities Authority, Revenue (University of Tampa Project) (Insured; Radian) 5.75 4/1/18 2,710,000 2,775,853 JEA, Saint Johns River Power Park System, Revenue 5.00 10/1/15 2,750,000 2,852,383 Lee County, Airport Revenue (Insured; FSA) 5.88 10/1/19 3,000,000 2,856,540 Miami-Dade County, Aviation Revenue, Miami International Airport (Hub of the Americas) 5.00 10/1/10 3,000,000 3,026,850 Miami-Dade County, Subordinate Special Obligation 0/5.00 10/1/22 2,000,000 c 1,274,440 Miami-Dade County, Subordinate Special Obligation (Insured; MBIA, Inc.) 0/5.00 10/1/35 2,500,000 c 1,903,875 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) 5.50 4/1/38 12,920,000 12,733,823 Orlando and Orange County Expressway Authority, Expressway Revenue (Insured; AMBAC) 5.00 7/1/13 4,710,000 4,922,704 Orlando Utilities Commission, Utility System Revenue 5.99 10/1/16 13,400,000 d 10,777,084 Orlando Utilities Commission, Water and Electric Revenue 5.25 10/1/20 2,260,000 2,292,770 Palm Beach County, Public Improvement Revenue 5.38 11/1/28 2,500,000 2,474,275 Sarasota County, Limited Ad Valorem Tax Bonds (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/25 6,895,000 6,640,781 Seminole Tribe, Special Obligation Revenue 5.75 10/1/22 5,000,000 4,104,250 Seminole Tribe, Special Obligation Revenue 5.50 10/1/24 2,000,000 1,564,320 Seminole Tribe, Special Obligation Revenue 5.25 10/1/27 6,500,000 4,767,035 Georgia3.8% Burke County Development Authority, PCR (Oglethorpe Power Corporation, Vogtle Project) (Insured; MBIA, Inc.) 4/1/11 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 1/1/24 Crisp County Development Authority, EIR (International Paper Company Project) 2/1/15 Fulton County Development Authority, Revenue (Spelman College) 6/1/24 Georgia, GO 11/1/10 Georgia State Road and Tollway Authority, Federal Highway Grant Anticipation Revenue (Insured; FSA) 6/1/13 Main Street Natural Gas Inc., Gas Project Revenue 7/15/38 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 1/1/20 Private Colleges and Universities Authority, Revenue (Emory University) 9/1/18 Putnam County Development Authority, PCR (Georgia Power Company) 6/1/23 Illinois5.2% Chicago, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) 6/30/14 Chicago, GO (Insured; FSA) 1/1/14 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 12/1/17 Chicago, SFMR (Collateralized: FNMA and GNMA) 10/1/17 Chicago Metropolitan Water Reclamation District, GO Capital Improvement 12/1/12 Cook County, GO Capital Improvement (Insured; AMBAC) 11/15/25 DuPage, Cook and Will Counties Community College District Number 502, GO 6/1/16 Illinois, GO 1/1/17 Illinois, GO (Fund for Infrastructure, Roads, School and Transit) 10/1/15 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 6/1/16 Illinois Health Facilities Authority, Revenue (Loyola University Health System) 7/1/11 Illinois Housing Development Authority, MFHR (Lifelink Developments) (Collateralized; GNMA) 10/20/16 Lake County Community Unitary School District Number 60, GO (Insured; FSA) 12/1/11 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (Insured; AMBAC) 6/1/14 Regional Transportation Authority, GO (Insured; FGIC) 6/1/09 Regional Transportation Authority, GO (Insured; FGIC) 7.75 6/1/10 1,620,000 1,749,616 Regional Transportation Authority, GO (Insured; FGIC) 7.75 6/1/12 1,890,000 2,180,701 Will County School District Number 161, GO (Insured; FGIC) 5.00 1/1/23 4,355,000 4,155,497 Indiana.7% Indiana Finance Authority, Acquisition Revenue (National Collegiate Athletic Association Project) 5.00 5/1/15 1,000,000 1,069,990 Indiana Health Facility Financing Authority, HR (The Methodist Hospitals, Inc.) 5.25 9/15/10 650,000 639,853 Indiana Health Facility Financing Authority, HR (The Methodist Hospitals, Inc.) 5.25 9/15/11 750,000 727,687 Indiana Municipal Power Agency, Power Supply System Revenue (Insured; AMBAC) 5.13 1/1/20 4,045,000 3,969,399 Indiana University Trustees, Student Fee Revenue (Indiana University) (Insured; MBIA, Inc.) 5.00 8/1/11 1,425,000 1,512,124 Iowa.3% Muscatine, Electric Revenue (Insured; AMBAC) 5.50 1/1/11 3,000,000 3,153,990 Kansas.4% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/22 5,000,000 5,007,500 Kentucky1.3% Kentucky Housing Corporation, Housing Revenue 4.80 7/1/20 3,000,000 2,606,730 Kentucky Property and Buildings Commission, Revenue (Insured; FSA) 6.00 2/1/10 2,000,000 a 2,100,460 Kentucky Turnpike Authority, EDR (Revitalization's Projects) (Insured; AMBAC) 5.50 7/1/12 1,250,000 1,356,500 Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue (Insured; MBIA, Inc.) 5.50 5/15/34 10,000,000 9,628,800 Louisiana.4% Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.25 6/1/13 5,000,000 4,846,650 Maine.4% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 2,950,000 2,504,580 Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 715,000 690,633 Maine Municipal Bond Bank GO (Insured; FSA) 5.88 11/1/09 1,660,000 a 1,748,611 Maryland1.0% Maryland Health and Higher Educational Facilities Authority, Revenue (LifeBridge Health Issue) (Insured; Assured Guaranty) 5.00 7/1/28 5,000,000 4,742,400 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; AMBAC) 5.25 7/1/28 5,900,000 5,217,075 University System of Maryland, Auxiliary Facility and Tuition Revenue 5.00 4/1/17 2,405,000 2,517,241 Massachusetts3.7% Massachusetts, Consolidated Loan 5.00 8/1/20 11,175,000 11,503,433 Massachusetts, Consolidated Loan (Insured; MBIA, Inc.) 5.50 10/1/20 3,785,000 4,065,166 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 2/1/15 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 7/1/38 Massachusetts Housing Finance Agency, Housing Revenue 12/1/34 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; MBIA, Inc.) 7/1/12 Massachusetts Port Authority, Revenue 7/1/10 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 8/15/20 Massachusetts Water Pollution Abatement Trust (Pooled Loan Program) 8/1/17 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 8/1/29 Weston, GO 3/1/10 650,000 a Michigan2.0% Detroit, Water Supply System Revenue (Second Lien) (Insured; FGIC) 7/1/22 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 10/1/18 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 10/1/21 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue 10/1/15 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6/1/22 Minnesota2.0% Minneapolis, Health Care System Revenue (Fairview Health Services) 11/15/28 Minneapolis Special School District Number 1, GO (Insured; FSA) 2/1/14 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 3/1/14 University of Minnesota Regents, Special Purpose Revenue (State Supported Stadium Debt) 8/1/19 Mississippi.3% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 12/1/18 Mississippi State University Educational Building Corporation, Revenue (Insured; MBIA, Inc.) 8/1/16 Missouri.6% Curators of the University of Missouri, System Facilities Revenue 11/1/12 Missouri Environmental Improvement and Energy Resource Authority, Water Pollution Control Revenue (Revolving Fund Program) 7/1/14 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) 3/15/39 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 9/1/24 Nebraska.4% Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 9/1/21 Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 9/1/22 Omaha City, GO (City of Omaha Convention Center/Arena Project) 12/1/16 Omaha Public Power District, Electric Revenue 2/1/12 Nevada.8% Clark County School District, GO (Insured; FGIC) 6/15/20 New Hampshire.3% Nashua, Capital Improvement Bonds 7/15/12 560,000 a New Hampshire, Turnpike System Revenue, (Insured; FSA) 10/1/17 New Hampshire Business Finance Authority, PCR (Central Maine Power Company) 5/1/14 New Jersey3.9% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; FSA) 11/1/16 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; FSA) 11/1/17 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; FSA) 11/1/18 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; FSA) 11/1/19 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; FSA) 11/1/23 Gloucester County Improvement Authority, Solid Waste Resourse Recovery Revenue (Waste Management, Inc. Project) 12/1/09 Gloucester County Improvement Authority, Solid Waste Resource Recovery Revenue (Waste Management, Inc. Project) 12/1/09 New Jersey, GO 2/15/11 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/15 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/24 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/31 New Jersey Economic Development Authority, School Facilities Construction Revenue 3/1/17 New Jersey Economic Development Authority, School Facilities Construction Revenue 3/1/18 New Jersey Economic Development Authority, Transportation Project Sublease Revenue (New Jersey Transit Corporation Light Rail Transit System Project) (Insured; FSA) 5.88 5/1/09 1,000,000 a 1,020,520 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) 5.25 7/1/11 100,000 a 109,103 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) 5.25 6/30/13 900,000 944,838 New Jersey Highway Authority, Senior Parkway Revenue (Garden State Parkway) (Insured; FGIC) 5.00 1/1/09 1,060,000 1,063,858 New Jersey Highway Authority, Senior Parkway Revenue (Garden State Parkway) (Insured; FGIC) 5.00 1/1/10 1,110,000 1,150,238 New Jersey Transit Corporation, COP (Federal Transit Administration Grants) (Insured; AMBAC) 6.00 9/15/10 2,000,000 a 2,146,060 New Jersey Turnpike Authority, Turnpike Revenue (Insured; FGIC) 5.00 1/1/19 1,000,000 1,001,990 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 4,620,000 3,293,506 New Mexico.3% New Mexico Finance Authority, Revenue (Public Project Revolving Fund) (Insured; AMBAC) 5.25 6/1/17 1,000,000 1,051,360 New Mexico Highway Commission, Tax Revenue 6.00 6/15/10 2,000,000 a 2,129,480 New York11.4% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 1,000,000 882,810 Dutchess County Industrial Development Agency, IDR (IBM Project) 5.45 12/1/09 2,500,000 2,553,025 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/10 225,000 240,140 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/11 950,000 1,044,895 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/12 950,000 1,073,709 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/13 950,000 1,095,597 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/14 950,000 1,106,607 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/15 950,000 1,121,969 Long Island Power Authority, Electric System General Revenue 5.25 12/1/12 4,000,000 4,216,960 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 7,500,000 7,516,875 Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 5.25 12/1/20 10,000,000 9,790,100 Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 5.00 12/1/23 7,500,000 7,514,400 Metropolitan Transportation Authority, Commuter Facilities Revenue 5.50 7/1/11 1,000,000 1,012,700 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; FGIC) 5.25 4/1/13 2,000,000 2,024,820 Metropolitan Transportation Authority, State Service Contract Revenue 5.50 7/1/16 5,000,000 5,303,450 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,589,175 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FGIC) 0.00 7/1/11 1,000,000 e 935,240 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 12,000,000 12,527,040 Monroe County, Public Improvement GO 6.00 6/1/11 115,000 117,126 New York City, GO 5.75 8/1/10 820,000 a 883,870 New York City, GO 5.75 8/1/13 830,000 873,849 New York City, GO 5.13 12/1/22 8,000,000 7,749,040 New York City, GO (Insured; XLCA) 5.50 8/1/10 2,000,000 2,087,140 New York City Transitional Finance Authority, Future Tax Secured Revenue 6.13 5/15/10 175,000 a 188,174 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.38 11/15/21 1,050,000 1,074,276 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50/14.00 11/1/26 3,000,000 f 3,165,360 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 1,000,000 929,990 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,000,000 937,800 New York Local Government Assistance Corporation, Revenue 6.00 4/1/12 2,595,000 2,742,370 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; FSA) 5.75 7/1/18 200,000 215,526 New York State Dormitory Authority, Third General Resolution Revenue (State University Educational Facilities Issue) 5.25 5/15/12 3,800,000 d 3,930,796 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Project) 6/15/21 2,000,000 New York State Mortgage Agency, Homeowner Mortgage Revenue 10/1/18 1,500,000 New York State Power Authority, Revenue 11/15/12 2,000,000 a New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; FSA) 4/1/10 1,000,000 a New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/15 5,000,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/16 5,000,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/21 5,000,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/24 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/25 3,000,000 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty) 4/1/24 4,500,000 New York State Urban Development Corporation, Correctional and Youth Facilities Service Contract Revenue 1/1/11 5,000,000 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 6/1/19 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; MBIA, Inc.) 6/1/18 North Carolina2.8% Charlotte, GO 4/1/13 Concord, COP (Insured; MBIA, Inc.) 6/1/11 Durham County, Public Improvement GO 4/1/15 Guilford County, Public Improvement GO 10/1/10 1,500,000 a North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/16 North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/17 North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/20 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; FGIC) 1/1/25 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 1/1/13 Raleigh Durham Airport Authority, Revenue (Insured; FGIC) 11/1/13 Wake County Industrial Facilities and Pollution Control Financing Authority, PCR (Carolina Power and Light Company Project) 2/1/17 Ohio2.6% Akron, Sanitary Sewer System Special Revenue (Insured; AMBAC) 12/1/14 American Municipal Power - Ohio, Inc., Electricity Purpose Revenue (Prepayment Issue) 2/1/10 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6/1/24 Cuyahoga County, Revenue (Cleveland Clinic Health System) 1/1/15 Cuyahoga County, Revenue (Cleveland Clinic Health System) 1/1/17 Cuyahoga County, Revenue (Cleveland Clinic Health System) 1/1/24 Montgomery County, Revenue (Catholic Health Initiatives) 10/1/23 Ohio, GO Infrastructure Improvements 2/1/09 Ohio, Revitalization Project Revenue (Insured; AMBAC) 10/1/11 Ohio Housing Finance Agency, MFHR (Uptown Towers Apartments Project) (Collateralized; GNMA) 10/20/15 Toledo-Lucas County Port Authority, Port Facilities Revenue (Cargill, Inc. Project) 12/1/15 Oklahoma1.3% Grand River Dam Authority, Revenue (Insured; Berkshire Hathaway Assurance Corporation) 6/1/21 Grand River Dam Authority, Revenue (Insured; Berkshire Hathaway Assurance Corporation) 6/1/24 Oklahoma Housing Finance Agency, SFMR (Collateralized; FNMA) 6.80 9/1/16 15,000 15,506 Oregon.4% Eagle Point School District Number 9, GO 5.63 6/15/11 1,500,000 a 1,629,675 Jackson County School District Number 6, GO (Central Point) (Insured; FGIC) 5.75 6/15/10 2,265,000 a 2,403,029 Portland, Convention Center Urban Renewal and Redevelopment Bonds (Insured; AMBAC) 5.75 6/15/18 1,150,000 1,156,705 Pennsylvania.5% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.25 6/15/15 1,620,000 1,656,580 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 2,165,000 2,229,798 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/11 1,000,000 1,065,810 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/12 1,400,000 1,507,912 Rhode Island.1% Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 4.50 11/1/17 795,000 765,577 Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 5.00 11/1/22 250,000 230,835 South Carolina2.6% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 12/1/10 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 12/1/11 5,650,000 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 12/1/12 3,000,000 a Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 12/1/18 3,000,000 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 12/1/24 1,000,000 Horry County School District, GO (Insured; South Carolina State Department of Education) 3/1/17 5,030,000 Newberry Investing in Children's Education, Installment Purchase Revenue (School District of Newberry County, South Carolina Project) 12/1/20 1,000,000 South Carolina Jobs and Economic Development Authority, Hospital Facilities Revenue (Georgetown Memorial Hospital) (Insured; Radian) 2/1/21 1,250,000 Tennessee.2% Metropolitan Government of Nashville and Davidson County Health and Educational Facilities Board, Revenue (The Vanderbilt University) 10/1/19 2,825,000 Texas5.1% Austin, Public Improvement Bonds 9/1/12 3,000,000 a Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Bonds (Insured; XLCA) 11/1/14 5,000,000 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement Bonds (Insured; FGIC) 11/1/31 1,000,000 Dallas, GO 2/15/27 2,500,000 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 8/15/33 1,000,000 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 12/1/27 5,000,000 Houston, Combined Utility System First Lien Revenue (Insured; AMBAC) 5/15/11 Houston Independent School District, Limited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 2/15/19 3,000,000 Katy Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 2/15/16 1,505,000 e Klein Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 8/1/19 1,575,000 Lower Colorado River Authority, Junior Lien Revenue (Seventh Supplemental Series) (Insured; FSA) 1/1/15 1,135,000 Lower Colorado River Authority, Transmission Contract Revenue (LCRA Transmission Services Corporation Project) (Insured; FGIC) 5.00 5/15/20 2,500,000 2,495,625 Lower Colorado River Authority, Transmission Contract Revenue (LCRA Transmission Services Corporation Project) (Insured; FGIC) 5.00 5/15/21 2,500,000 2,470,300 Plano Independent School District, Unlimited Tax School Building Bonds (Permanent School Guarantee Program) 5.00 2/15/12 3,000,000 a 3,243,150 Royse City Independent School District, Unlimited Tax School Building Bonds (Permanent School Guarantee Program) 0.00 8/15/14 3,260,000 e 2,601,089 San Antonio, General Improvement Bonds 5.90 2/1/10 500,000 a 524,535 Socorro Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.38 8/15/11 1,560,000 a 1,692,319 Socorro Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.38 8/15/19 90,000 92,139 Southwest Higher Educational Authority Inc., Higher Educational Revenue (Southern Methodist University Project) (Insured; AMBAC) 5.50 10/1/12 1,000,000 a 1,109,780 Texas A&M University System Board of Regents, Financing System Revenue 5.38 5/15/15 810,000 851,820 Texas Department of Housing and Community Affairs, SFMR (Collateralized: FNMA and GNMA and Insured; MBIA, Inc.) 5.45 9/1/23 1,845,000 1,670,352 Texas Municipal Power Agency, Revenue (Insured; FGIC) 4.40 9/1/11 2,750,000 2,753,245 Texas Tech University System Board of Regents, Finance System and Improvement Revenue (Insured; AMBAC) 2/15/12 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 7/15/24 Utah.1% Intermountain Power Agency, Power Supply Revenue (Insured; FSA) 7/1/09 Vermont.5% Burlington, Electric Revenue (Insured; MBIA, Inc.) 7/1/11 Burlington, Electric Revenue (Insured; MBIA, Inc.) 7/1/12 Vermont Housing Finance Agency, SFHR (Insured; FSA) 5/1/11 Virginia.7% Chesterfield County Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 6/1/17 Louisa Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 12/1/08 Newport News Industrial Development Authority, IDR (Virginia Advanced Shipbuilding and Carrier Integration Center) 9/1/10 University of Virginia Rector and Visitors, General Revenue Pledge 6/1/18 Washington.6% Energy Northwest, Electric Revenue (Project Number 1) (Insured; FSA) 7/1/13 Seattle, Municipal Light and Power Revenue 12/1/10 Washington, GO (Various Purpose) (Insured; AMBAC) 1/1/17 West Virginia.6% Monongalia County Building Commission, HR (Monongalia General Hospital) 7/1/20 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 9/4/13 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 9/4/13 Wisconsin1.1% Kenosha, Waterworks Revenue (Insured; FGIC) 12/1/08 750,000 a Wisconsin, Transportation Revenue (Insured; FGIC) 7/1/18 U.S. Related3.8% Puerto Rico Commonwealth, Public Improvement GO 7/1/12 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/11 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/13 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/20 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/20 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 5.25 7/1/15 2,000,000 1,957,980 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 5.00 7/1/17 3,940,000 3,975,933 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 10,000,000 9,921,700 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 4,000,000 3,924,080 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 6.25 7/1/09 85,000 87,649 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 6.25 7/1/09 65,000 65,961 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.88 7/1/10 1,405,000 a 1,510,501 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.88 7/1/10 2,595,000 a 2,769,851 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Public Housing Administration Projects) 5.00 12/1/11 420,000 442,789 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Public Housing Administration Projects) 5.00 12/1/11 580,000 620,687 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/14 1,000,000 996,380 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/15 995,000 981,189 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/15 5,000 5,751 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 5,000 5,746 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,995,000 1,940,676 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.75 7/1/17 5,000 5,723 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.75 7/1/17 1,940,000 1,893,731 Puerto Rico Public Buildings Authority, Government Facility Revenue (Insured; AMBAC) 6.25 7/1/10 750,000 771,443 Total Long-Term Municipal Investments (cost $1,191,026,750) Short-Term Municipal Coupon Maturity Principal Investments3.9% Rate (%) Date Amount ($) Value ($) Alaska.7% Alaska Industrial Development and Export Authority, Revenue (Greater Fairbanks Community Hospital Foundation Project) (Insured; FSA) 1.57 12/7/08 10,000,000 g 8,600,000 Colorado.2% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; JPMorgan Chase Bank) 0.85 12/1/08 1,200,000 g 1,200,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.90 12/1/08 200,000 g 200,000 Denver City and County, MFHR (Ogden Residences Project) (LOC; Credit Lyonnais) 1.15 12/1/08 900,000 g 900,000 Illinois.2% Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 0.95 12/1/08 2,500,000 g 2,500,000 Massachusetts.8% Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) (Insured; MBIA, Inc.) 3.99 1/4/09 1,350,000 g,h 1,350,000 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) (Insured; MBIA, Inc.) 3.99 1/4/09 5,850,000 g,h 5,850,000 Massachusetts Health and Educational Facilities Authority, Revenue (University of Massachusetts Issue) (LOC; Dexia Credit Locale) 2.70 12/7/08 2,200,000 g 2,200,000 Missouri.0% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Truman Medical Center, Inc. Project) (LOC; Bank of America) 1.00 12/7/08 15,000 g 15,000 Nebraska.0% Sarpy County Hospital Authority Number 1, Health Facilities Revenue (Immanuel Health Systems - Trinity Village Project) (LOC; Allied Irish Banks) 1.10 12/1/08 200,000 g 200,000 North Carolina.0% North Carolina Medical Care Commission, Health Care Facilities Revenue, Refunding (Cleveland County HealthCare System Project) (LOC; Bank of America) 0.90 12/1/08 100,000 g 100,000 Oregon.0% Oregon Health, Housing, Educational and Cultural Facilities Authority, Revenue (PeaceHealth) (LOC; U.S. Bank NA) 0.85 12/1/08 200,000 g 200,000 Pennsylvania.6% Berks County Municipal Authority, HR (The Reading Hospital and Medical Center Project) (Insured; AMBAC) 3.17 1/4/09 4,970,000 g 4,970,000 Delaware County Authority, Revenue (White Horse Village Project) (LOC; Royal Bank of Scotland) 1.10 12/1/08 1,700,000 g 1,700,000 Texas1.0% Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Insured; MBIA, Inc.) 12.00 1/4/09 12,800,000 g,h 12,800,000 Wyoming.4% Sweetwater County, PCR, Refunding (Pacificorp Projects) (LOC; Barclays Bank PLC) 0.85 12/1/08 4,800,000 g 4,800,000 Total Short-Term Municipal Investments (cost $47,382,683) Total Investments (cost $1,238,409,433) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate securityinterest rate subject to periodic change. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Subject to interest rate change on November 1, 2011. g Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. h Securities restricted as to public resale. Investment in restricted securities with aggregated market value assets of $20,000,000 representing 1.6% of net assets (see below). Acquisition Purchase Net Issuer Date Price ($) Assets (%) Valuation ($) Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) (Insured; MBIA, Inc.) 4/8/08 100.00 1.0 100.00 Massachusetts Health and Educational Facilities Authority (Northeastern University) 1/15/08 100.00 .1 100.00 Massachusetts Health and Educational Facilities Authority (Northeastern University) 12/17/07 99.96 .5 100.00  Average cost per unit.  The valuation of these securities has been determined in good faith under the direction of the Board of Trustees. At November 30, 2008 , the aggregate cost of investment securities for income tax purposes was $1,238,409,433. Net unrealized depreciation on investments was $44,293,822 of which $17,541,338 related to appreciated investment securities and $61,835,160 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Statement of Financial Futures November 30, 2008 Market Value Unrealized Covered by Depreciation Financial Futures Short Contracts Contracts ($) Expiration at 11/30/08 ($) U.S. Treasury Long Bond December 2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments93.5% Rate (%) Date Amount ($) Value ($) Alabama2.2% Alabama Public School and College Authority, Capital Improvement Bonds 5.63 7/1/13 1,000,000 Jefferson County, Sewer Revenue Warrants (Insured; FSA) 5.25 2/1/13 3,000,000 Arizona5.0% Chandler Industrial Development Authority, IDR (Intel Corporation Project) 4.38 12/1/10 5,200,000 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 3,000,000 a California6.9% California Department of Water Resources, Power Supply Revenue 5.50 5/1/11 2,000,000 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 3.90 12/1/11 2,000,000 California Statewide Communities Development Authority, MFHR (Clara Park / Cypress Sunrise / Wysong Plaza Apartments) (Collateralized; GNMA) 4.55 1/20/16 1,335,000 Del Mar Race Track Authority, Revenue 5.00 8/15/09 1,080,000 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 1,005,000 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) (Insured; AMBAC) 5.00 12/1/14 1,000,000 b 1,134,970 San Bernardino County Housing Authority, MFHR (Equity Residential/Redlands Lawn and Tennis Apartments) 5.20 6/15/09 3,000,000 2,969,430 Colorado1.5% Black Hawk, Device Tax Revenue 5.00 12/1/11 600,000 589,428 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 3.75 6/1/09 1,000,000 1,002,660 Colorado Health Facilities Authority, Health Facilities Revenue (The Evangelical Lutheran Good Samaritan Society Project) 5.00 6/1/10 1,000,000 1,004,570 Connecticut1.5% Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 3,000,000 2,534,430 Florida14.3% Florida Department of Environmental Protection, Florida Forever Revenue (Insured; FGIC) 5.25 7/1/16 3,250,000 3,431,610 Florida Department of Environmental Protection, Preservation 2000 Revenue (Insured; FSA) 5.25 7/1/13 5,000,000 5,062,650 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/10 3,000,000 3,103,950 Florida Rural Utility Financing Commission, Revenue Notes (Public Projects Construction) 4.00 2/1/11 1,250,000 1,251,600 Florida State Board of Education, Public Education Capital Outlay Bonds (Insured; FGIC) 6/1/13 Miami-Dade County Health Facilities Authority, HR (Miami Children's Hospital Project) (Insured; AMBAC) 8/15/11 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; MBIA, Inc.) 5/1/11 1,885,000 b Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 8/1/11 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 8/1/11 Georgia3.2% Forsyth County, GO 3/1/12 2,000,000 a Gwinnett County School District, GO 2/1/11 Municipal Electric Authority of Georgia, Revenue (Project One Subordinated Bonds) (Insured; AMBAC) 1/1/09 Idaho1.5% University of Idaho Regents, General Revenue (Insured; FSA) 4/1/11 Illinois8.1% Chicago, Senior Lien Water Revenue (Insured; AMBAC) 11/1/11 1,000,000 b Chicago, Senior Lien Water Revenue (Insured; AMBAC) 11/1/11 1,750,000 b Illinois, GO (Illinois Fund for Infrastructure, Roads, Schools and Transit) (Insured; FGIC) 1/1/17 Illinois, Sales Tax Revenue (Illinois Fund for Infrastructure, Roads, Schools and Transit) 6/15/13 Illinois Educational Facilities Authority, Revenue (University of Chicago) 7/1/09 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (Insured; AMBAC) 6/1/14 Indiana2.0% Indiana Health and Educational Facility Financing Authority, HR (Clarian Health Obligated Group) 2/15/11 Indiana Health Facility Financing Authority, HR (The Methodist Hospitals, Inc.) 9/15/09 Iowa.6% Coralville, Annual Appropriation GO Urban Renewal Bond Anticipation Project Notes 6/1/09 Kansas.8% The Unified Government of Wyandotte County/Kansas City, Tax Exempt Sales Tax Special Obligation Revenue (Redevelopment Project Area B) (LOC; Citibank NA) 12/1/12 Kentucky2.5% Kentucky Economic Development Finance Authority, Health System Revenue (Norton Healthcare, Inc.) 10/1/10 335,000 b Kentucky Economic Development Finance Authority, Health System Revenue (Norton Healthcare, Inc.) 10/1/12 Kentucky Property and Buildings Commission, Revenue (Project Number 69) (Insured; FSA) 8/1/14 Kentucky Property and Buildings Commission, Revenue (Project Number 72) (Insured; MBIA, Inc.) 5.38 10/1/11 1,550,000 b 1,686,803 Louisiana1.1% Louisiana Public Facilities Authority, Revenue (Department of Public Safety Project) (Insured; FSA) 5.00 8/1/10 1,765,000 1,845,272 Maryland.6% Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 11/15/11 1,000,000 1,040,240 Massachusetts4.5% Massachusetts, Federal Highway GAN (Insured; FSA) 5.75 6/15/12 2,000,000 2,110,760 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 6.90 12/1/09 1,000,000 1,001,290 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/09 340,000 336,739 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/10 200,000 194,350 Massachusetts Housing Finance Agency, Housing Revenue 4.20 12/1/10 775,000 788,811 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/12 3,000,000 b 3,230,160 Mississippi1.2% Mississippi Business Finance Corporation, SWDR (Waste Management, Inc. Project) 4.40 3/1/11 1,000,000 982,230 Mississippi Hospital Equipment and Facilities Authority, Hospital Refunding and Improvement Revenue (South Central Regional Medical Center) 12/1/09 Missouri1.2% Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Subordinate Mass Transit Sales Tax Appropriation Revenue (Metrolink Cross County Extension Project) 10/1/09 Blue Springs Neighborhood Improvement District, Limited GO Temporary Notes (South Area Sewer Improvement Project) 3/1/09 Montana2.0% Montana Board of Regents of Higher Education, University of Montana Facilities Improvement Revenue (Insured; MBIA, Inc.) 5/15/10 350,000 b Montana Board of Regents of Higher Education, University of Montana Facilities Improvement Revenue (Insured; MBIA, Inc.) 5/15/24 Nevada1.8% Clark County, PCR (Southern California Edison Company) 3/2/09 Truckee Meadows Water Authority, Water Revenue (Insured; FSA) 7/1/15 New Hampshire1.5% New Hampshire Health and Education Facilities Authority, Revenue (Center for Life Management Issue) (LOC; Ocean National Bank) 7/1/11 New Jersey.3% New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/17 University of Medicine and Dentistry of New Jersey, COP (Insured; MBIA, Inc.) 6.75 12/1/09 465,000 471,901 New York3.3% Buffalo and Fort Erie Public Bridge Authority, Toll Bridge System Revenue (Liquidity Facility; Bank of Nova Scotia) 4.00 7/1/10 1,000,000 1,019,320 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50/14.00 11/1/26 1,500,000 c 1,582,680 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/10 3,000,000 3,035,970 North Carolina1.2% North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty) 5.00 1/1/13 2,000,000 2,094,720 Ohio4.3% American Municipal Power - Ohio, Inc., Electricity Purpose Revenue (Prepayment Issue) 5.00 2/1/11 3,000,000 2,861,250 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 2,430,000 1,780,777 Lorain County, Hospital Facilities Improvement Revenue (Catholic Healthcare Partners) 5.63 10/1/12 2,500,000 2,600,850 Pennsylvania.9% Pennsylvania, GO (Insured; FGIC) 5.00 10/1/10 1,055,000 1,109,765 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.50 12/1/09 400,000 406,736 Tennessee1.5% Tennessee Energy Acquisition Corporation, Gas Project Revenue 9/1/09 Texas4.0% Austin, Hotel Occupancy Tax Revenue (Convention Center/Waller Creek Venue Project) (Insured; AMBAC) 11/15/19 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 12/1/12 Montgomery County, Unlimited Tax Adjustable Rate Road Bonds (Insured; FSA) 9/1/10 Port Arthur Independent School District, Unlimited Tax School Building Bonds (Insured; AMBAC) 2/15/18 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue 12/15/13 Virginia8.4% Louisa Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 12/1/08 Louisa Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 12/1/11 Pittsylvania County, GO School Notes 2/1/11 Rappahannock Regional Jail Authority, Regional Jail Facility GAN 12/1/09 Riverside Regional Jail Authority, Jail Facility Senior RAN 7/1/10 Western Virginia Regional Jail Authority, Regional Jail Facility RAN 12/1/09 U.S. Related5.6% Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 6.00 7/1/11 2,000,000 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.25 7/1/12 1,000,000 b Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 4.50 7/1/10 4,105,000 University of Puerto Rico, University System Revenue 5.00 6/1/13 2,315,000 Total Long-Term Municipal Investments (cost $159,723,128) Short-Term Municipal Coupon Maturity Principal Investments8.3% Rate (%) Date Amount ($) Value ($) California2.9% Irvine Reassessment District Number 85-7, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.25 12/1/08 3,300,000 d Los Angeles Department of Water and Power, Power System Revenue (Insured; XCLA) 4.00 12/7/08 1,500,000 d Colorado1.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.85 12/1/08 1,600,000 d Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.85 12/1/08 200,000 d Colorado Health Facilities Authority, Revenue (The Visiting Nurse Corporation of Colorado, Inc.) (LOC; Wells Fargo Bank) 12/1/08 100,000 d Illinois.5% Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 12/1/08 900,000 d Massachusetts2.8% Chelsea, LR (Massachusetts Information Technolgy Center Project) (Insured; FSA) 1/4/09 4,750,000 d,e Pennsylvania.9% Delaware County Authority, Revenue (White Horse Village Project) (LOC; Citizens Bank of Pennsylvania) 12/1/08 500,000 d Philadelphia Authority for Industrial Development, Revenue (Special People In Northeast, Inc. Project) (LOC; Citizens Bank of Pennsylvania) 12/7/08 1,020,000 d Washington.1% Washington Housing Finance Commission, Nonprofit Housing Revenue (Rockwood Retirement Communities Program) (LOC; Wells Fargo Bank) 12/1/08 100,000 d Total Short-Term Municipal Investments (cost $13,970,000) Total Investments (cost $173,693,128) 101.8% Liabilities, Less Cash and Receivables Net Assets 100.0% a Purchased on a delayed delivery basis. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Subject to interest rate change on November 1, 2011. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. e Security restricted as to public resale. Investment in restricted securities with aggregated market value assets of $4,750,000 representing 2.8% of net assets (see below). Acquisition Purchase Net Issuer Date Price ($) Assets (%) Valuation ($) Chelsea, LR (Massachusetts Information Technology Center Project) 1/10/08  Average cost per unit. The valuation of this security has been determined in good faith under the direction of the Board of Trustees. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $173,693,128. Net unrealized depreciation on investments was $1,397,116 of which $1,212,569 related to appreciated investment securities and $2,609,685 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance ARRN Adjustable Rate Receipt Notes Corporation BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment In Lieu Of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) Alabama.9% Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 2,500,000 1,756,600 Jefferson County, Limited Obligation School Warrants 5.50 1/1/21 3,500,000 2,961,910 Arizona.2% University Medical Center Corporation, HR 5.25 7/1/15 1,160,000 1,118,321 California5.0% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 1,500,000 1,332,600 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 2,000,000 a 1,644,100 California, GO 5.25 11/1/17 2,500,000 2,561,175 California, GO 5.50 6/1/20 110,000 110,329 California, GO 5.50 11/1/33 6,300,000 5,842,872 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 0/5.25 6/1/21 1,250,000 a 790,850 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 2,000,000 1,611,480 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 0/5.88 1/15/27 6,000,000 a 5,612,400 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 0/5.88 1/15/29 2,000,000 a 1,845,200 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/21 1,910,000 1,718,713 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 4,205,000 3,291,926 Colorado.9% Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) 0/5.70 6/15/16 5,000,000 a,b 4,873,350 Florida.7% Miami-Dade County, Subordinate Special Obligation (Insured; MBIA, Inc.) 0/5.00 10/1/35 2,000,000 a 1,523,100 Seminole Tribe, Special Obligation Revenue 5.50 10/1/24 3,000,000 2,346,480 Georgia.5% Burke County Development Authority, PCR (Oglethorpe Power Corporation, Vogtle Project) (Insured; MBIA, Inc.) 4.75 4/1/11 2,500,000 2,501,775 Massachusetts.1% Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 272,597 Michigan1.2% Detroit City School District, School Buildings and Site Improvement Bonds (Insured; FGIC) 5.25 5/1/17 2,000,000 2,102,280 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/22 5,225,000 3,962,431 Missouri.1% Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 9/1/29 New Hampshire.2% New Hampshire Business Finance Authority, PCR (Central Maine Power Company) 5/1/14 New Jersey1.6% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; FSA) 11/1/21 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; FSA) 11/1/23 New Jersey Economic Development Authority, Cigarette Tax Revenue 6/15/29 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 6/1/23 New York.4% Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 12/1/20 North Carolina.6% North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/15 North Carolina Eastern Municipal Power Agency, Power System Revenue 1/1/23 Ohio1.9% Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 6/1/34 Cuyahoga County, Revenue (Cleveland Clinic Health System) 1/1/16 Pennsylvania69.3% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 6/15/14 Allegheny County Port Authority, Special Transportation Revenue (Insured; FGIC) 3/1/11 Allegheny County Port Authority, Special Transportation Revenue (Insured; FGIC) 3/1/14 Allegheny County Port Authority, Special Transportation Revenue (Insured; FGIC) 3/1/16 Allegheny County Sanitary Authority, Sewer Revenue (Insured; MBIA, Inc.) 12/1/18 Allegheny County Sanitary Authority, Sewer Revenue (Insured; MBIA, Inc.) 12/1/22 Allentown School District, GO 2/15/22 Beaver County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 11/1/29 Blair County, GO (Insured; AMBAC) 8/1/15 Blair County, GO (Insured; AMBAC) 8/1/16 Central Bucks School District, GO 5/15/23 Central Dauphin School District, GO (Insured; MBIA, Inc.) 2/1/16 5,000,000 b Central Dauphin School District, GO (Insured; MBIA, Inc.) 2/1/16 1,630,000 b Central Dauphin School District, GO (Insured; MBIA, Inc.) 7.50 2/1/16 3,100,000 b 3,897,382 Central York School District, GO (Insured; FGIC) 5.00 6/1/12 2,305,000 2,431,936 Central York School District, GO (Insured; FGIC) 5.50 6/1/12 80,000 b 88,214 Central York School District, GO (Insured; FGIC) 5.50 6/1/14 920,000 980,186 Chester County, GO 5.00 8/15/18 4,545,000 4,801,792 Chichester School District, GO (Insured; FSA) 5.25 3/15/24 1,355,000 1,363,862 Coatesville Area School District, GO (Insured; FSA) 5.25 8/15/14 1,485,000 b 1,666,645 Coatesville Area School District, GO (Insured; FSA) 5.25 8/15/14 6,515,000 b 7,311,915 Delaware County Authority, College Revenue (Haverford College) 5.88 11/15/21 1,500,000 1,564,440 Delaware County Authority, College Revenue (Haverford College) 5.75 11/15/25 3,000,000 3,100,410 Delaware County Authority, University Revenue (Villanova University) (Insured; AMBAC) 5.00 8/1/20 2,095,000 2,081,320 Delaware County Regional Water Quality Control Authority, Sewer Revenue (Insured; FGIC) 4.75 5/1/10 1,945,000 1,993,275 Delaware River Joint Toll Bridge Commission, Bridge Revenue (Insured; MBIA, Inc.) 5.25 7/1/17 1,485,000 1,566,393 East Stroudsburg Area School District, GO (Insured; FSA) 7.50 9/1/16 2,500,000 b 3,187,975 Easton Area School District, GO (Insured; FSA) 7.50 4/1/18 1,000,000 1,194,690 Easton Area School District, GO (Insured; FSA) 7.50 4/1/21 3,000,000 3,482,850 Easton Area School District, GO (Insured; FSA) 4/1/22 Easton Area School District, GO (Insured; FSA) 4/1/23 2,260,000 c Erie County, GO (Insured; FGIC) 9/1/22 Kennett Consolidated School District, GO (Insured; FGIC) 2/15/12 1,310,000 b Lancaster County Solid Waste Management Authority, Resource Recovery System Revenue (Insured; AMBAC) 12/15/09 Lancaster County Solid Waste Management Authority, Resource Recovery System Revenue (Insured; AMBAC) 12/15/10 Lancaster County Vocational Technical School Authority, LR (Insured; FGIC) 2/15/10 Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 4/15/16 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 12/1/32 Lancaster Parking Authority, Guaranteed Parking Revenue (Insured; AMBAC) 12/1/35 Lehigh County General Purpose Authority, Revenue (Good Shepherd Group) 11/1/14 Lehigh County Industrial Development Authority, PCR (People Electric Utilities Corporation Project) (Insured; FGIC) 2/15/27 Lower Merion School District, GO 9/1/22 Lower Merion School District, GO 5/15/29 Montgomery County, GO 9/15/10 1,165,000 Montgomery County, GO 9/15/11 2,155,000 Muhlenberg School District, GO (Insured; FGIC) 4/1/15 1,000,000 Neshaminy School District, GO (Insured; AMBAC) 5/1/18 2,000,000 Neshaminy School District, GO (Insured; AMBAC) 5/1/24 1,500,000 Owen J. Roberts School District, GO (Insured; FSA) 8/15/12 1,440,000 b Parkland School District, GO (Insured; FGIC) 9/1/11 2,220,000 Parkland School District, GO (Insured; FGIC) 9/1/14 3,110,000 Parkland School District, GO (Insured; FGIC) 9/1/16 1,490,000 Pennsylvania, GO 2/1/11 7,850,000 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 11/1/10 1,000,000 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 11/1/14 5,000,000 Pennsylvania Higher Educational Facilities Authority, College Revenue (Lafayette College Project) 5/1/30 5,000,000 Pennsylvania Higher Educational Facilities Authority, Health Services Revenue (Allegheny Delaware Valley Obligated Group Project) (Insured; MBIA, Inc.) 11/15/10 2,000,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Bryn Mawr College) (Insured; AMBAC) 5.25 12/1/12 3,000,000 3,249,960 Pennsylvania Higher Educational Facilities Authority, Revenue (Drexel University) (Insured; MBIA, Inc.) 5.30 5/1/10 3,035,000 3,072,664 Pennsylvania Higher Educational Facilities Authority, Revenue (La Salle University) 5.50 5/1/34 2,250,000 1,712,273 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) (Insured; AMBAC) 5.00 6/15/10 2,785,000 2,883,505 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) (Insured; AMBAC) 5.75 6/15/10 3,045,000 3,187,080 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) (Insured; AMBAC) 5.00 6/15/11 2,935,000 3,060,207 Pennsylvania Higher Educational Facilities Authority, Revenue (Temple University) (Insured; MBIA, Inc.) 5.25 4/1/14 960,000 971,722 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/17 1,700,000 1,790,457 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,548,588 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Scranton) (Insured; AMBAC) 5.75 5/1/11 1,690,000 b 1,834,850 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 5.00 1/15/10 1,630,000 1,661,492 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 5.13 1/15/11 1,550,000 1,597,167 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/22 2,500,000 2,512,850 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) (Insured; FSA) 5.25 8/1/12 3,000,000 3,083,940 Pennsylvania Housing Finance Agency, SFMR 5.35 10/1/09 1,165,000 1,172,468 Pennsylvania Housing Finance Agency, SFMR 5.45 10/1/10 3,025,000 3,039,399 Pennsylvania Housing Finance Agency, SFMR 5.50 10/1/11 1,325,000 1,329,267 Pennsylvania Housing Finance Agency, SFMR 5.55 10/1/12 325,000 324,906 Pennsylvania Industrial Development Authority, EDR (Insured; AMBAC) 5.50 7/1/12 5,335,000 5,663,316 Pennsylvania Turnpike Commission, Oil Franchise Tax Subordinated Revenue (Insured; MBIA, Inc.) 5.25 12/1/13 2,500,000 b 2,788,700 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; FSA) 5.25 7/15/24 5,000,000 5,042,200 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; FSA) 5.25 7/15/25 5,000,000 5,027,300 Pennsylvania Turnpike Commission, Turnpike Revenue 5.50 6/1/15 1,500,000 1,591,215 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/29 5,000,000 4,489,800 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; FGIC) 5.00 6/1/11 3,000,000 3,120,120 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; FGIC) 12/1/11 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; FGIC) 12/1/12 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 6/1/26 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty) 6/1/28 Perkiomen Valley School District, GO (Insured; FSA) 3/1/13 Perkiomen Valley School District, GO (Insured; FSA) 3/1/14 Philadelphia, GO (Insured; FSA) 8/1/17 Philadelphia, Water and Wastewater Revenue (Insured; AMBAC) 6/15/09 Philadelphia, Water and Wastewater Revenue (Insured; AMBAC) 12/15/12 Philadelphia, Water and Wastewater Revenue (Insured; FSA) 7/1/18 Philadelphia, Water and Wastewater Revenue (Insured; FSA) 7/1/23 Philadelphia Authority for Industrial Development, Industrial and Commercial Revenue (Girard Estates Facilities Leasing Project) 5/15/19 Philadelphia Authority for Industrial Development, Revenue (Cultural and Commercial Corridors Program) (Insured; FGIC) 12/1/20 Philadelphia Authority for Industrial Development, Revenue (Cultural and Commercial Corridors Program) (Insured; FGIC) 12/1/22 Philadelphia School District, GO (Insured; AMBAC) 4/1/17 Philadelphia School District, GO (Insured; FSA) 2/1/11 Philadelphia School District, GO (Insured; FSA) 2/1/12 1,310,000 b Philadelphia School District, GO (Insured; FSA) 2/1/12 1,770,000 b Pittsburgh School District, GO (Insured; FSA) 9/1/16 Pittsburgh School District, GO (Insured; FSA) 9/1/18 Pocono Mountain School District, GO (Insured; FSA) 9/1/22 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 11/15/21 Scranton-Lackawanna Health and Welfare Authority, Revenue (Community Medical Center Project) (Insured; MBIA, Inc.) 7/1/10 Scranton-Lackawanna Health and Welfare Authority, Revenue (Community Medical Center Project) (Insured; MBIA, Inc.) 7/1/11 State Public School Building Authority, School LR (Richland School District Project) (Insured; FGIC) 11/15/14 1,265,000 b State Public School Building Authority, School LR (The School District of Philadelphia Project) (Insured; FSA) 6/1/13 5,000,000 b State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; FSA) 5.25 4/1/13 195,000 b 214,354 State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; FSA) 5.25 4/1/17 840,000 875,339 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.38 1/1/18 6,000,000 4,961,340 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.50 1/1/20 4,370,000 3,949,562 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.00 1/1/33 2,290,000 1,817,252 Swarthmore Borough Authority, College Revenue 5.50 9/15/11 10,000,000 10,904,400 Swarthmore Borough Authority, College Revenue 5.25 9/15/17 1,000,000 1,059,150 Twin Valley School District, GO (Insured; FSA) 5.25 10/1/15 1,000,000 b 1,132,250 University Area Joint Authority, Sewer Revenue (Insured; MBIA, Inc.) 5.00 11/1/11 1,430,000 1,475,159 Upper Darby School District, GO (Insured; FGIC) 5.00 5/1/18 2,870,000 2,984,915 Upper Merion Area School District, GO (Insured; MBIA, Inc.) 5.00 2/15/19 1,165,000 1,192,809 Wilson School District, GO (Insured; FSA) 5.38 5/15/12 1,785,000 b 1,959,287 Wilson School District, GO (Insured; FSA) 5.38 5/15/12 1,500,000 b 1,646,460 York County, GO (Insured; AMBAC) 5.00 6/1/17 1,100,000 1,157,519 York County Solid Waste and Refuse Authority, Solid Waste System Revenue (Insured; FGIC) 5.50 12/1/14 1,000,000 1,094,990 South Carolina.4% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 12/1/18 Texas.3% Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement Bonds (Insured; FGIC) 11/1/31 Virginia1.2% Industrial Development Authority of the County of Charles City, Solid Waste Disposal Facility Revenue (USA Waste of Virginia, Inc. Project) 2/1/09 U.S. Related13.3% Puerto Rico Commonwealth, Public Improvement GO 7/1/23 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 7/1/18 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/14 Puerto Rico Commonwealth, Public Improvement GO (Insured; MBIA, Inc.) 7/1/20 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 7/1/10 5,000,000 b Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 7/1/14 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 7/1/17 Puerto Rico Electric Power Authority, Power Revenue (Insured; MBIA, Inc.) 7/1/19 Puerto Rico Government Development Bank, Senior Notes 12/1/12 Puerto Rico Government Development Bank, Senior Notes 12/1/13 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 7/1/13 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 7/1/13 Puerto Rico Highways and Transportation Authority, Transportation Revenue 7/1/10 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 7/1/21 Puerto Rico Municipal Finance Agency (Insured; FSA) 8/1/09 Total Long-Term Municipal Investments (cost $539,953,126) Short-Term Municipal Coupon Maturity Principal Investments.2% Rate (%) Date Amount ($) Value ($) Illinois.0% Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 12/1/08 5,000 d Oregon.1% Multnomah County Hospital Facilities Authority, Revenue, Refunding (Holladay Park Plaza Project) (LOC; Allied Irish Banks) 12/1/08 400,000 d South Carolina.0% Charleston County, HR (CareAlliance Health Services) (LOC; Bank of America) 0.95 12/1/08 200,000 d 200,000 Washington.1% Washington Housing Finance Commission, Nonprofit Housing Revenue (Franke Tobey Jones Project) (LOC; Wells Fargo Bank) 1.05 12/1/08 400,000 d 400,000 Total Short-Term Municipal Investments (cost $1,005,000) Total Investments (cost $540,958,126) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% a Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Purchased on a delayed delivery basis. d Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $540,958,126. Net unrealized depreciation on investments was $20,342,658 of which $9,373,419 related to appreciated investment securities and $29,716,077 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Statement of Financial Futures November 30, 2008 Market Value Unrealized Covered by Depreciation Contracts Contracts ($) Expiration at 11/30/2008 ($) Financial Futures Short U.S. Treasury Long Bond (18,384,438) December 2008 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Short-Term U.S. Government Securities Fund November 30, 2008 (Unaudited) Coupon Maturity Principal Bonds and Notes98.5% Rate (%) Date Amount ($) Value ($) Banks3.2% Goldman Sachs Group, Gtd. Notes 6/15/12 JPMorgan Chase, Gtd. Notes 12/1/11 Morgan Stanley, Gtd. Notes 12/1/10 U.S. Government Agencies39.1% Federal Farm Credit Banks, Bonds 4/21/11 Federal Farm Credit Banks, Bonds 3/3/11 Federal Farm Credit Banks, Bonds 12/6/10 Federal Farm Credit Banks, Bonds 8/25/11 Federal Farm Credit Banks, Bonds 5/7/10 Federal Farm Credit Banks, Bonds 9/13/10 Federal Home Loan Banks, Bonds 4/30/10 Federal Home Loan Banks, Bonds 10/6/10 Federal Home Loan Banks, Bonds 2/5/10 Federal Home Loan Banks, Bonds 10/22/10 Federal Home Loan Banks, Bonds 11/18/11 Federal Home Loan Mortgage Corp., Notes 7/28/11 1,620,000 a Federal Home Loan Mortgage Corp., Notes 11/30/09 1,860,000 a Federal Home Loan Mortgage Corp., Notes 7/14/11 1,260,000 a Federal National Mortgage Association, Notes 10/12/10 3,765,000 a Federal National Mortgage Association, Notes 6/16/10 1,425,000 a Federal National Mortgage Association, Notes 2/25/11 5,034,000 a Federal National Mortgage Association, Notes 12/10/09 3,400,000 a Federal National Mortgage Association, Notes 7/9/10 5,835,000 a U.S. Government Agencies/Mortgage-Backed4.1% Federal Home Loan Mortgage Corp.: 4.00%, 3/1/10 669,537 a 5.00%, 4/1/09 75,873 a 6.85%, 11/1/32 32,125 a,b REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 98,791 a REMIC, Ser. 1648, Cl. E, 6.00%, 9/15/23 947,009 a REMIC, Ser. 1961, Cl. H, 6.50%, 5/15/12 154,727 a Federal National Mortgage Association: 4.50%, 1/1/10 157,072 a Whole Loan, Ser. 2003-W19, Cl. 1A4, 4.78%, 11/25/33 222,295 a 4.89%, 5/1/32 34,747 a,b 4.92%, 3/1/32 16,044 a,b 5.13%, 6/1/32 134,308 a,b 5.28%, 6/1/32 170,415 a,b 5.31%, 4/1/32 8,160 a,b 5.50%, 6/1/09 27,150 a 27,275 Ser. 2002-T11, Cl. A 4.77%, 4/25/12 380,390 a 375,162 REMIC, Ser. 2002-73, Cl. AM, 5.00%, 12/25/15 1,345,262 a 1,349,856 Ser. 2002-T3, Cl. A 5.14%, 12/25/11 671,262 a 660,225 Ser. 2001-T6, Cl. A 5.70%, 5/25/11 32,234 a 32,010 Ser. 2002-T3, Cl. B 5.76%, 12/25/11 270,000 a 265,239 REMIC, Ser. 1994-86, Cl. PJ 6.00%, 6/25/09 116,854 a 117,174 Ser. 2001-T2, Cl. B 6.02%, 11/25/10 360,000 a 358,903 Government National Mortgage Association I 6.00%, 1/15/09 - 4/15/09 22,723 23,175 U. S. Government Securities52.1% U. S. Treasury Notes: 1.75%, 11/15/11 1,000,000 c 1,012,891 2.75%, 7/31/10 3,440,000 c 3,552,340 3.50%, 2/15/10 6,750,000 c 6,984,144 4.13%, 8/15/10 7,500,000 c 7,922,468 4.25%, 1/15/11 9,000,000 c 9,648,288 4.38%, 12/15/10 9,000,000 c 9,638,442 4.50%, 5/15/10 3,190,000 c 3,360,965 4.50%, 11/15/10 8,185,000 c 8,775,220 4.63%, 8/31/11 9,750,000 c 10,673,969 4.63%, 2/29/12 1,340,000 1,483,422 5.75%, 8/15/10 9,000,000 c 9,755,865 6.50%, 2/15/10 1,870,000 c 1,997,833 Total Bonds and Notes (cost $138,653,369) Other Investment1.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,414,000) 2,414,000 d Investment of Cash Collateral for Securities Loaned40.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $57,870,260) 57,870,260 d Total Investments (cost $198,937,629) 140.5% Liabilities, Less Cash and Receivables (40.5%) Net Assets 100.0% a On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. b Variable rate securityinterest rate subject to periodic change. c All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $56,352,891 and the total market value of the collateral held by the fund is $57,870,260. d Investment in affiliated money market mutual fund. At November 30 2008, the aggregate cost of investment securities for income tax purposes was $198,937,629. Net unrealized appreciation on investments was $2,897,364 of which $2,966,127 related to appreciated investment securities and $68,763 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS November 30, 2008 (Unaudited) BNY Mellon Small Cap Stock Fund Common Stocks97.0% Shares Value ($) Consumer Discretionary13.8% Brown Shoe 24,430 a 137,785 Capella Education 31,100 b 1,861,646 Carter's 203,250 a,b 3,843,457 CEC Entertainment 40,860 a,b 703,201 Children's Place Retail Stores 83,200 a,b 1,951,040 Coinstar 112,810 b 2,093,754 Deckers Outdoor 43,250 a,b 2,579,430 Dollar Tree 94,000 b 3,981,840 Family Dollar Stores 158,040 a 4,390,351 Foot Locker 96,300 648,099 Gildan Activewear 216,570 a,b 3,690,353 Gymboree 50,730 b 1,275,859 Hibbett Sports 95,150 a,b 1,354,936 Hillenbrand 113,300 1,803,736 Iconix Brand Group 334,260 a,b 2,831,182 JAKKS Pacific 155,600 a,b 2,785,240 Jo-Ann Stores 94,600 a,b 1,313,048 LKQ 431,480 a,b 4,496,022 Matthews International, Cl. A 79,300 3,237,819 Meritage Homes 68,800 a,b 853,120 Monro Muffler Brake 70,900 1,447,069 Morgans Hotel Group 201,300 a,b 805,200 O'Reilly Automotive 54,830 a,b 1,429,418 Panera Bread, Cl. A 50,180 a,b 2,229,999 Phillips-Van Heusen 79,900 1,393,456 Pinnacle Entertainment 348,700 a,b 1,987,590 Pool 210,170 a 3,621,229 Regal Entertainment Group, Cl. A 107,600 a 986,692 Tractor Supply 123,370 a,b 4,734,941 Under Armour, Cl. A 55,220 a,b 1,269,508 Warnaco Group 80,900 b 1,448,110 WMS Industries 216,737 a,b 5,342,567 Wolverine World Wide 9,930 191,351 Consumer Staples3.1% Casey's General Stores 89,100 2,641,815 Chattem 35,300 a,b Ralcorp Holdings 33,690 a,b Ruddick Spartan Stores 94,400 a TreeHouse Foods 143,880 a,b WD-40 Energy4.0% Atwood Oceanics 150,350 b CARBO Ceramics 51,280 a Dril-Quip 91,260 b ION Geophysical 151,400 b Lufkin Industries Penn Virginia 66,890 a Petroleum Development 30,400 b SandRidge Energy SEACOR Holdings 39,200 a,b St. Mary Land & Exploration 108,190 a Stone Energy 66,340 b Tetra Technologies 105,600 b World Fuel Services Financial19.9% American Campus Communities 116,400 a Bank of Hawaii BioMed Realty Trust 135,340 a Cash America International City National 35,100 a Community Bank System 100,440 a Endurance Specialty Holdings 113,550 a Entertainment Properties Trust Extra Space Storage 437,170 a First BanCorp/Puerto Rico First Midwest Bancorp 104,340 a First Niagara Financial Group 312,670 a Greenhill & Co. 68,310 a Hancock Holding 43,600 a Home Properties IBERIABANK Investment Technology Group 105,800 b Kilroy Realty 49,400 a LaSalle Hotel Properties 135,800 a Lexington Realty Trust 94,100 a Mid-America Apartment Communities National Penn Bancshares 136,010 a National Retail Properties 310,400 a Old National Bancorp 180,390 a optionsXpress Holdings Portfolio Recovery Associates 42,900 a,b PrivateBancorp 142,430 a ProAssurance 97,955 b Prosperity Bancshares 102,980 a RenaissanceRe Holdings 32,000 Senior Housing Properties Trust 130,850 a Signature Bank 60,740 a,b Susquehanna Bancshares 231,770 a SVB Financial Group 25,595 a,b Texas Capital Bancshares 175,100 a,b Trustco Bank 404,000 a UMB Financial 60,770 a Umpqua Holdings 214,800 a United Bankshares 63,900 a Validus Holdings Wilmington Trust 57,200 a Zenith National Insurance Health Care14.4% Allscripts-Misys Healthcare Solutions 256,990 a Almost Family 27,900 b Alpharma, Cl. A 68,080 a,b Amedisys 35,600 a,b American Medical Systems Holdings 100,300 a,b AMERIGROUP 301,580 a,b AmSurg 222,900 a,b ArthroCare 48,975 a,b Beckman Coulter 52,580 Catalyst Health Solutions 49,500 b Community Health Systems 77,700 a,b Cubist Pharmaceuticals 102,550 a,b Dionex 24,400 b Endo Pharmaceuticals Holdings 129,560 a,b Gentiva Health Services 54,800 b Haemonetics 34,600 a,b HMS Holdings 111,100 b Immucor 111,110 a,b Inventiv Health 177,100 a,b iShares Nasdaq Biotechnology Index Fund 82,440 a King Pharmaceuticals 163,890 a,b Landauer 25,600 a LHC Group 63,600 a,b Lincare Holdings 112,740 b Martek Biosciences 58,690 a,b Meridian Bioscience 223,775 a NuVasive 11,005 a,b PAREXEL International 75,600 b Pediatrix Medical Group 70,280 b PharMerica 89,600 b Phase Forward 84,100 b Regeneron Pharmaceuticals 86,500 a,b Varian 11,670 b ViroPharma 140,900 a,b West Pharmaceutical Services 104,240 a Industrial18.1% Acuity Brands 36,330 a Aerovironment 43,130 b American Ecology 89,100 a Applied Industrial Technologies Axsys Technologies 22,400 b Baldor Electric 92,600 a Brady, Cl. A 84,900 a CLARCOR 102,500 a Con-way 51,340 a Curtiss-Wright 151,370 a Delta Air Lines 218,900 a,b EMCOR Group 149,400 b EnPro Industries 66,000 a,b Esterline Technologies 58,500 b Gardner Denver 88,400 b Healthcare Services Group 127,100 a Heartland Express 168,100 a Hub Group, Cl. A 108,600 b II-VI 212,590 a,b Kaydon 121,490 a Kirby 93,440 a,b Landstar System Lennox International Lindsay 36,500 a Moog, Cl. A 117,200 a,b Orbital Sciences 100,030 b Ritchie Brothers Auctioneers 111,180 a Robbins & Myers 55,840 Simpson Manufacturing 61,600 a Stericycle 33,400 b Teledyne Technologies 70,230 a,b Tetra Tech 216,300 b Toro 49,110 a UAL 106,300 a Valmont Industries 35,800 a Wabtec 52,375 a Watsco 52,600 a Watson Wyatt Worldwide, Cl. A 146,310 a Watts Water Technologies, Cl. A 84,200 a Woodward Governor 100,960 a Information Technology13.8% Anixter International 47,560 a,b ANSYS 113,000 a,b Ariba 123,600 b Arris Group 264,700 a,b Avid Technology 85,100 a,b Bankrate 60,200 a,b Blackbaud 62,800 CACI International, Cl. A 52,600 b Cogent 99,300 b Cognex 79,800 a Cohu 86,886 a Comtech Telecommunications 101,290 a,b Concur Technologies 78,480 a,b CSG Systems International 119,100 b Cypress Semiconductor 318,000 a,b Digital River 10,890 b Epicor Software 211,700 a,b Equinix 30,430 a,b F5 Networks 46,400 a,b FLIR Systems 44,730 a,b Harmonic 622,710 b Hittite Microwave 90,200 a,b Informatica 337,555 a,b IPG Photonics 94,000 b Itron 61,070 a,b ManTech International, Cl. A 27,350 b Micros Systems 130,430 b Microsemi 148,520 a,b MKS Instruments 287,080 a,b MTS Systems 27,900 Plexus 69,470 a,b Riverbed Technology 109,000 a,b Skyworks Solutions 251,390 a,b Stratasys 75,700 a,b Synaptics 139,300 a,b Tekelec 113,100 a,b Varian Semiconductor Equipment Associates 128,145 a,b Websense 171,500 b Wright Express 70,100 b Materials2.2% Cabot 76,700 a Century Aluminum 45,970 a,b H.B. Fuller 85,000 a OM Group 56,870 a,b Rock-Tenn, Cl. A 68,810 a Silgan Holdings 71,800 Texas Industries 53,300 a Telecommunication Services1.3% Alaska Communications Systems Group 482,320 a SBA Communications, Cl. A 126,030 a,b Utilities6.4% Atmos Energy Cleco 322,000 a El Paso Electric 250,300 b Laclede Group 38,000 New Jersey Resources 172,050 a Northwest Natural Gas 40,200 Piedmont Natural Gas 139,400 a South Jersey Industries 54,600 a Total Common Stocks (cost $674,299,440) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,838,000) 2,838,000 c Investment of Cash Collateral for Securities Loaned37.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $195,698,558) 195,698,558 c Total Investments (cost $872,835,998) 134.6% Liabilities, Less Cash and Receivables (34.6%) Net Assets 100.0% a All or a portion of these securities are on loan. At November 30, 2008, the total market value of the fund's securities on loan is $189,262,989 and the total market value of the collateral held by the fund is $195,698,558. b Non-income producing security. c Investment in affiliated money market mutual fund. At November 30, 2008 , the aggregate cost of investment securities for income tax purposes was $872,835,998. Net unrealized depreciation on investments was $162,771,160 of which $16,023,801 related to appreciated investment securities and $178,794,961 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Bny Mellon U.S. Core Equity 130/30 Fund November 30, 2008 (Unaudited) Common Stocks121.4% Shares Value ($) Consumer Discretionary17.3% Coach 30,440 a 544,876 Darden Restaurants 50,745 928,126 Family Dollar Stores 57,250 1,590,405 Gap 106,630 1,388,323 Home Depot 75,840 1,752,662 McDonald's 33,420 1,963,425 Newell Rubbermaid 101,490 1,355,906 News, Cl. A 91,430 722,297 News, Cl. B 37,210 304,750 OfficeMax 51,760 282,092 Omnicom Group 66,570 1,883,265 Ross Stores 66,480 1,761,720 Time Warner 79,120 716,036 TJX Cos. 37,350 852,327 WMS Industries 14,080 a 347,072 Consumer Staples16.3% Cadbury, ADR 15,228 517,600 Coca-Cola Enterprises 52,610 482,960 Colgate-Palmolive 39,220 2,552,045 CVS Caremark 90,440 2,616,429 Dr. Pepper Snapple Group 45,398 a 732,724 Estee Lauder, Cl. A 50,330 1,404,207 Kroger 41,640 1,151,762 Molson Coors Brewing, Cl. B 34,430 1,531,102 Philip Morris International 55,850 2,354,636 Wal-Mart Stores 36,600 2,045,208 Energy12.4% Anadarko Petroleum 17,880 733,974 Chevron 39,300 3,105,093 ConocoPhillips 59,240 3,111,285 ENSCO International 9,140 296,227 Marathon Oil 31,260 818,387 Nabors Industries 33,300 a 482,850 National Oilwell Varco 12,660 a 358,151 Unit 9,200 a 263,856 Valero Energy 10,600 194,510 Williams 29,710 481,896 XTO Energy 48,247 1,844,965 Financial12.4% Bank of America 101,270 1,645,638 Charles Schwab 40,740 746,764 Chubb 41,520 2,132,467 Discover Financial Services 45,550 465,977 Fifth Third Bancorp 71,770 686,121 First Horizon National 65,180 696,774 JPMorgan Chase & Co. 57,140 1,809,052 KeyCorp 68,280 640,466 U.S. Bancorp 29,860 805,623 Wells Fargo & Co. 70,780 2,044,834 Health Care22.0% Aetna 57,370 1,251,814 Amgen 20,800 a 1,155,232 Baxter International 51,360 2,716,944 Covidien 41,360 1,524,116 Gilead Sciences 30,000 a 1,343,700 Hospira 64,120 a 1,925,524 Johnson & Johnson 26,300 1,540,654 Laboratory Corp. of America Holdings 17,970 a 1,138,579 Life Technologies 25,590 a 667,899 McKesson 9,630 336,472 Novartis, ADR 23,030 1,080,568 Pfizer 88,320 1,451,098 Schering-Plough 57,280 962,877 St. Jude Medical 23,000 a 644,690 Thermo Fisher Scientific 58,260 a 2,078,717 Vertex Pharmaceuticals 38,400 a 944,256 Industrials13.0% Allied Waste Industries 76,950 a 826,443 Delta Air Lines 61,310 a 540,141 Dover 25,010 746,048 Emerson Electric 34,570 1,240,717 FedEx 16,760 1,184,094 General Electric 99,160 1,702,577 Goodrich 18,750 630,938 L-3 Communications Holdings 11,980 804,697 Lockheed Martin 21,800 1,680,998 Raytheon 24,950 1,217,560 Textron 22,910 348,919 Tyco International 53,250 1,112,925 US Airways Group 42,990 a 256,220 Information Technology18.6% Accenture, Cl. A 15,870 491,653 Adobe Systems 45,110 a 1,044,748 Alliance Data Systems 27,170 a 1,176,733 Amphenol, Cl. A 32,220 748,148 Apple 15,030 a 1,392,830 Cisco Systems 141,150 a 2,334,621 F5 Networks 20,960 a 521,904 Global Payments 11,290 408,359 Intel 62,430 861,534 Juniper Networks 74,530 a 1,295,331 Lam Research 18,680 a 377,336 McAfee 21,630 a 656,038 Microsoft 130,590 2,640,530 Nokia, ADR 19,210 272,206 Oracle 83,220 a 1,339,010 QUALCOMM 59,640 2,002,115 Materials2.4% Freeport-McMoRan Copper & Gold 10,970 263,170 International Paper 51,260 638,187 Mosaic 7,700 233,695 Pactiv 46,840 a 1,170,532 Telecommunication Services2.1% AT & T 69,790 Utilities4.9% American Electric Power 43,310 1,355,170 PG & E 43,320 1,647,893 Qwest Communications International 104,940 335,808 Sempra Energy 27,550 1,285,759 Total Investments (cost $150,601,660) 121.4% Liabilities, Less Cash and Receivables (21.4%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. STATEMENT OF SECURITIES SOLD SHORT November 30, 2008 (Unaudited) Common Stocks22.9% Shares Value ($) Consumer Discretionary 4.8% AutoNation 57,630 a 492,160 Gentex 44,570 390,879 Harley-Davidson 30,690 522,037 Hearst-Argyle Television 19,070 152,941 Mohawk Industries 21,300 a 654,762 Sally Beauty Holdings 91,920 a 399,852 Tim Hortons 59,740 1,486,929 Walt Disney 17,520 394,550 Consumer Staples5.0% Brown-Forman, Cl. B 22,062 968,301 Constellation Brands, Cl. A 38,130 a 486,539 Hain Celestial Group 43,410 a 683,273 Hershey 20,170 726,120 Hormel Foods 34,180 907,821 Tootsie Roll Industries 37,210 965,599 Energy.8% Dril-Quip 13,170 a 259,186 EOG Resources 6,250 531,375 Health Care4.1% C.R. Bard 13,470 1,104,944 Edwards Lifesciences 8,330 a 414,584 IDEXX Laboratories 18,670 a 577,090 LifePoint Hospitals 13,720 a 275,223 Medicis Pharmaceutical, Cl. A 35,630 435,755 Mentor 28,180 455,107 Millipore 6,560 a 332,330 Patterson Cos. 17,120 a 322,198 Exchange Traded Funds1.2% Standard & Poor's Depository Receipts (Tr. Ser. 1) Industrials-2.3% Caterpillar Deere & Co. Trinity Industries W.W. Grainger 7,240 Information Technology3.7% Dell 43,170 a Electronic Arts 12,490 a FactSet Research Systems Google, Cl. A 1,670 a Research In Motion 14,170 a Salesforce.com 10,980 a SAP, ADR 7,960 VeriSign 23,360 a Materials.6% Alcoa Nucor 7,170 United States Steel 6,640 Telecommunication Services.4% Verizon Communications Total Securities Sold Short (cost $31,647,685) 22.9% ADR-American Depository Receipts a Non-income producing security. At November 30, 2008, the aggregate cost of investment securities for income tax purposes was $118,953,975. Net unrealized depreciation on investments was $25,935,908 of which $11,923,662 related to appreciated investment securities and $37,859,570 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Investments in Securities Sold, Valuation Inputs Investments in Securities ($) Not Yet Purchased ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 0 0 Level 3 - Significant Unobservable Inputs 0 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS BNY Mellon Money Market Fund November 30, 2008 (Unaudited) Negotiable Bank Certificates of Deposit19.8% Principal Amount ($) Value ($) Banco Bilbao Vizcaya Argenteria Puerto Rico 3.08%, 5/26/09 20,000,000 Banco Santander Puerto Rico (Yankee) 2.56%, 3/11/09 20,000,000 Bank of Nova Scotia (Yankee) 2.83%, 5/8/09 20,000,000 Calyon (Yankee) 3.14%, 2/20/09 15,000,000 Calyon/New York Branch 3.13%, 2/9/09 25,000,000 Credit Suisse Group 4.99%, 1/12/09 45,000,000 a Fifth Third Bank 3.24%, 12/17/08 25,000,000 Royal Bank of Canada 3.00%, 12/19/08 25,000,000 a Societe Generale (Yankee) 2.90%, 12/8/08 25,000,000 Westpac Banking Corp. 3.24%, 8/25/09 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $230,011,864) Commercial Paper42.6% Abbey National North America LLC 3.05%, 4/21/09 15,000,000 BNP Paribas Finance Inc. 0.89%, 12/2/08 50,000,000 Deutsche Bank Financial LLC 0.50%, 12/1/08 50,000,000 Dexia Delaware LLC 0.94%, 12/1/08 50,000,000 District of Columbia Water and Sewer Authority 3.20%, 1/14/09 General Electric Capital Corp. 0.75% - 1.95%, 12/2/08 - 5/21/09 JPMorgan Chase Funding 0.75%, 12/1/08 50,000,000 b KFW International Finance Inc. 0.55%, 12/1/08 50,000,000 b Northern California Transmission Agency 2.60% - 3.33%, 12/3/08 - 12/9/08 San Jose CA 1.25%, 12/15/08 Societe Generale N.A. Inc. 0.81% - 2.89%, 12/2/08 - 3/10/09 UBS Finance Delaware LLC 0.75%, 12/2/08 Westpac Banking Corp. 4.20%, 1/2/09 Yale University 1.90%, 3/12/09 Total Commercial Paper (cost $492,957,940) Notes30.4% Allied Irish Banks 3.28%, 2/5/09 30,000,000 a Bank of Scotland PLC 2.92%, 2/6/09 40,000,000 a BBVA U.S. Senior, S.A. Unipersonal 4.62%, 1/21/09 24,600,000 a,b Chicago IL Midway Airport 3.50%, 12/7/08 15,950,000 a Cleveland OH Airport System 1.75% - 3.50%, 12/3/08 - 12/7/08 40,350,000 a Colorado Educational and Cultural Facilities Authority 1.80%, 12/7/08 45,000,000 a Goldman Sachs Group Inc. 3.79%, 1/15/09 Mississippi Business Finance Corp. 2.00%, 12/7/08 31,000,000 a 31,000,000 New York City NY Transitional Finance Authority 5.00%, 12/7/08 50,000,000 a 50,000,000 Texas 2.00% - 8.00%, 12/7/08 - 12/8/08 39,445,000 a 39,445,000 Texas, GO (Veterans Housing) 8.00%, 12/7/08 9,655,000 a 9,655,000 Total Notes (cost $351,644,846) U.S. Government Agency4.3% Federal Home Loan Mortgage Corp. 0.20%, 12/8/08 (cost $49,998,056) 50,000,000 Repurchase Agreement3.9% JPMorgan Chase & Co. 0.10%, dated 11/28/08, due 12/1/08 in the amount of $45,400,378 (fully collateralized by $32,159,000 Treasury Inflation Protected Securities, 3.625%, due 4/15/28, value $46,305,744) (cost $45,400,000) 45,400,000 Total Investments (cost $1,170,012,706) 101.0% Liabilities, Less Cash and Receivables (1.0%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $124,581,374 or 10.8% of net assets. At November 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund November 30, 2008 (Unaudited) Coupon Maturity Principal Short-Term Investments98.2% Rate (%) Date Amount ($) Value ($) Alabama1.3% Jefferson County, Sewer Revenue (Capital Improvement Warrants) (Insured; FGIC) 2/1/09 3,935,000 a Mobile Infirmary Health System Special Care Facilities Financing Authority, Revenue (Infirmary Health System, Inc.) (LOC; Bank of Nova Scotia) 12/7/08 25,000,000 b Arizona.6% Maricopa County Industrial Development Authority, Revenue (Valley of the Sun YMCA) (LOC; U.S. Bank NA) 12/7/08 7,500,000 b Sun Devil Energy Center LLC, Revenue, Refunding (Arizona State University Project) (Insured; Assured Guaranty and Liquidity Facility; Royal Bank of Canada) 12/7/08 7,000,000 b California8.7% California, GO (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 12/1/08 31,000,000 b California, GO (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 12/1/08 2,700,000 b California, GO (Kindergarten-University) (LOC: Citibank NA, National Australia Bank and State Street Bank and Trust Co.) 12/1/08 19,560,000 b California Department of Water Resources, Power Supply Revenue (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 12/1/08 43,360,000 b California Department of Water Resources, Power Supply Revenue (LOC; Citibank NA) 12/1/08 38,390,000 b California Department of Water Resources, Power Supply Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 12/1/08 33,000,000 b California Municipal Finance Authority, Revenue (Goodwill Industries of Orange County) (LOC; Wells Fargo Bank) 12/7/08 3,900,000 b M-S-R Public Power Agency, Subordinate Lien Revenue (San Juan Project) (LOC; Dexia Credit Locale) 12/1/08 24,900,000 b Colorado4.7% Central Platte Valley Metropolitan District, GO (Liquidity Facility; BNP Paribas) 12/1/08 Central Platte Valley Metropolitan District, GO (LOC; U.S. Bank NA) 12/1/08 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 12/1/08 4,800,000 b Colorado Health Facilities Authority, HR (North Colorado Medical Center, Inc. Project) (LOC; Banco Bilbao Vizcaya Argentaria) 12/1/08 13,000,000 b Colorado School of Mines Board of Trustees, Enterprise Improvement Revenue (LOC; Dexia Credit Locale) 12/1/08 28,625,000 b Colorado School of Mines Board of Trustees, Enterprise Revenue, Refunding (LOC; Dexia Credit Locale) 12/7/08 26,565,000 b Commerce City Northern Infrastructure General Improvement District, GO (LOC; U.S. Bank NA) 12/7/08 6,150,000 b Commerce City Northern Infrastructure General Improvement District, GO, Refunding (LOC; U.S. Bank NA) 12/7/08 9,390,000 b Triview Metropolitan District, GO, Refunding (LOC; Banco Bilbao Vizcaya Argentaria) 12/7/08 6,740,000 b Connecticut.9% Connecticut, GO (Liquidity Facility; Bayerische Landesbank) 12/7/08 19,350,000 b District of Columbia1.1% District of Columbia, GO (Insured; CIFG and Liquidity Facility; Citibank NA) 12/7/08 10,015,000 b,c District of Columbia, Multimodal GO, Refunding (LOC; Allied Irish Banks) 12/7/08 4,285,000 b District of Columbia, University Revenue (Georgetown University Issue) (LOC; JPMorgan Chase Bank) 12/7/08 9,640,000 b Florida5.1% Alachua County Health Facilities Authority, Continuing Care Retirement Community Revenue (Oak Hammock at the University of Florida Project) (LOC; Bank of Scotland) 1.20 12/1/08 9,700,000 b 9,700,000 Broward County Educational Facilities Authority, Educational Facilities Revenue (Nova Southeastern University Project) (LOC; Bank of America) 0.90 12/1/08 4,600,000 b 4,600,000 Eclipse Funding Trust (Golden Knights Corporation Master Lease Program) (Insured; MBIA, Inc. and Liquidity Facility; U.S. Bank NA) 0.80 12/7/08 24,195,000 b,c 24,195,000 Florida Municipal Power Agency, Revenue, Refunding (All-Requirements Power Supply Project) (LOC; Bank of America) 0.90 12/1/08 15,000,000 b 15,000,000 Highlands County Health Facilities Authority, HR (Adventist Health System/Sunbelt Obligated Group) (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 1.16 12/7/08 4,660,000 b,c 4,660,000 North Broward Hospital District, Revenue, Refunding (LOC; TD Banknorth NA) 0.77 12/7/08 17,100,000 b 17,100,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.90 12/1/08 26,420,000 b 26,420,000 Tohopekaliga Water Authority, Utility System Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 1.00 12/7/08 12,900,000 b 12,900,000 Georgia2.3% Atlanta, Water and Wastewater Revenue, CP (LOC: Bank of America, Dexia Credit Locale, JPMorgan Chase Bank and Lloyds TSB Bank PLC) 1.70 2/4/09 9,111,000 9,111,000 Clayton County Housing Authority, MFHR, Refunding (Chateau Forest Apartments Project) (Insured; FSA and Liquidity Facility; Societe Generale) 1.40 12/7/08 6,530,000 b 6,530,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue (Second Indenture Series) (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.85 12/7/08 36,200,000 b 36,200,000 Hawaii.2% Hawaii Housing Finance and Development Corporation, MFHR (Lokahi Ka'u) (Liquidity Facility; FHLMC) 0.95 12/7/08 5,200,000 b 5,200,000 Illinois6.7% Chicago, Second Lien Water Revenue, Refunding (LOC; California Public Employees Retirement System) 0.65 12/7/08 14,850,000 b 14,850,000 Chicago, Second Lien Water Revenue, Refunding (LOC; State Street Bank and Trust Co.) 0.65 12/7/08 3,225,000 b 3,225,000 Chicago Transit Authority, COP (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 1.35 12/7/08 25,365,000 b,c 25,365,000 Illinois Educational Facilities Authority, Revenue (The University of Chicago) 1.95 5/5/09 18,000,000 18,000,000 Illinois Educational Facilities Authority, Revenue, CP (LOC; Northern Trust) 1.68 12/31/08 12,174,000 12,174,000 Illinois Educational Facilities Authority, Revenue, CP (LOC; Northern Trust) 1.68 2/2/09 21,526,000 21,526,000 Illinois Finance Authority, Revenue (Chicago Symphony Orchestra) (LOC; Royal Bank of Scotland) 0.60 12/7/08 8,000,000 b 8,000,000 Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 0.95 12/1/08 2,900,000 b 2,900,000 Illinois Health Facilities Authority, Revenue (Ingalls Memorial Hospital) (LOC; Northern Trust Co.) 0.70 12/7/08 13,300,000 b 13,300,000 Illinois Health Facilities Authority, Revenue (Revolving Fund Pooled Financing Program) (LOC; Bank of America) 0.85 12/1/08 30,000,000 b 30,000,000 Kane County Forest Preserve District, GO 4.50 12/15/08 2,490,000 2,491,066 Indiana.5% Indiana Finance Authority, Health System Revenue, Refunding (Sisters of Saint Francis Health Services, Inc. Obligated Group) (LOC; Wells Fargo Bank) 0.77 12/7/08 3,600,000 b 3,600,000 Lawrenceburg, PCR, Refunding (Indiana Michigan Power Company Project) (LOC; Royal Bank of Scotland) 0.95 12/7/08 8,600,000 b 8,600,000 Iowa1.2% Iowa Finance Authority, Health Facilities Revenue (Great River Medical Center Project) (LOC; Allied Irish Banks) 1.20 12/1/08 2,900,000 b 2,900,000 Iowa Finance Authority, Private College Revenue (Central College Project) (LOC; Wells Fargo Bank) 12/1/08 3,700,000 b Iowa Finance Authority, Private College Revenue, Refunding (Drake University Project) (LOC; Wells Fargo Bank) 12/1/08 20,500,000 b Kansas1.8% Olathe, GO Temporary Notes 6/1/09 Kentucky3.4% Christian County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank NA) 12/1/08 25,300,000 b Danville, Multi-City LR, CP (LOC; Fifth Third Bank) 12/1/08 Louisiana1.9% Louisiana Public Facilities Authority, HR, Refunding (Franciscan Missionaries of Our Lady Health System Project) (LOC; JPMorgan Chase Bank) 12/1/08 42,700,000 b Maryland1.7% Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 12/7/08 4,000,000 b Maryland Economic Development Corporation, EDR, Refunding (United States Pharmacopeial Convention, Inc. Project) (LOC; Bank of America) 12/1/08 9,865,000 b Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins University Issue) 12/7/08 14,765,000 b Montgomery County, GO, Refunding (Consolidated Public Improvement) 1/1/09 Massachusetts13.9% Braintree, GO, BAN 8/14/09 Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 12/1/08 21,650,000 b Massachusetts, CP (LOC; JPMorgan Chase Bank) 1/5/09 Massachusetts Development Finance Agency, Revenue (Lasell College Issue) (LOC; Citizens Bank of Massachusetts) 12/7/08 1,000,000 b Massachusetts Development Finance Agency, Revenue (Smith College Issue) (Liquidity Facility; JPMorgan Chase Bank) 12/7/08 50,000,000 b Massachusetts Development Finance Agency, Revenue (Worcester Polytechnic Institute) (LOC; TD Banknorth NA) 12/7/08 7,700,000 b Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 12/7/08 50,000,000 b Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 12/1/08 39,700,000 b Massachusetts Health and Educational Facilities Authority, Revenue (Museum of Fine Arts Issue) (Liquidity Facility; Bank of America) 12/1/08 13,600,000 b Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; Bank of America) 12/1/08 50,000,000 b Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 12/7/08 15,000,000 b Massachusetts Housing Finance Agency, Housing Revenue (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 12/7/08 2,170,000 b Michigan.6% Michigan Strategic Fund, LOR, Refunding (The Detroit Edison Company Exempt Facilities Project) (LOC; Bank of Nova Scotia) 12/7/08 14,400,000 b Minnesota.7% Minneapolis, Health Care System Revenue (Fairview Health Services) (LOC; Wells Fargo Bank) 12/7/08 5,700,000 b Minneapolis, Health Care System Revenue (Fairview Health Services) (LOC; Wells Fargo Bank) 12/7/08 2,300,000 b Rochester, Health Care Facilities Revenue (Mayo Clinic) 5/7/09 Missouri.5% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (SSM Health Care) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 12/1/08 10,960,000 b Nebraska.3% Lancaster County Hospital Authority Number 1, Health Facilities Revenue (Immanuel Health Systems-Williamsburg Project) (LOC; Allied Irish Banks) 12/1/08 6,100,000 b Nevada.3% Clark County, Airport System Subordinate Lien Revenue (LOC; Landesbank Baden-Wurttemberg) 12/7/08 7,300,000 b New Hampshire1.4% New Hampshire Health and Education Facilities Authority, Revenue (New London Hospital Issue) (LOC; Fortis Bank) 12/7/08 14,450,000 b New Hampshire Health and Educational Facilities Authority, Revenue (Saint Anselm College Issue) (LOC; RBS Citizen's NA) 12/1/08 3,500,000 b New Hampshire Housing Finance Authority, MFHR, Refunding (EQR-Bond Partnership - Manchester Project) (LOC; FNMA) 12/7/08 12,700,000 b New Jersey1.5% Camden County Industrial Development Authority, Revenue (Harvest Village Project) (LOC; JPMorgan Chase Bank) 12/1/08 6,300,000 b Delaware River Port Authority, Revenue, Refunding (LOC; TD Banknorth NA) 12/7/08 5,100,000 b New Jersey Economic Development Authority, Revenue, Refunding (Crane's Mill Project) (LOC; TD Banknorth NA) 12/7/08 1,200,000 b New Jersey Economic Development Authority, School Facilities Construction Revenue (LOC: Bank of Nova Scotia and Lloyds TSB Bank PLC) 12/1/08 2,400,000 b New Jersey Health Care Facilities Financing Authority, Revenue (Somerset Medical Center Issue) (LOC; TD Banknorth NA) 12/7/08 3,400,000 b New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC and Liquidity Facility; Citibank NA) 12/7/08 15,500,000 b,c New York9.6% Long Island Power Authority, Electric System Subordinated Revenue (LOC; Bayerische Landesbank) 12/1/08 5,000,000 b Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 12/1/08 26,400,000 b New York City, GO (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 12/1/08 34,230,000 b New York City, GO (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/1/08 40,000,000 b New York City, GO (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 12/1/08 40,000,000 b New York City, GO (LOC; Dexia Credit Locale) 12/1/08 21,790,000 b New York City, GO (LOC; Fortis Bank) 12/1/08 22,700,000 b New York City, GO (LOC; Fortis Bank) 12/1/08 7,800,000 b New York City, GO (LOC; Westdeutsche Landesbank) 12/1/08 10,300,000 b New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) (LOC; U.S. Bank NA) 12/7/08 3,750,000 b New York State Dormitory Authority, Revenue (The College of New Rochelle) (LOC; RBS Citizens NA) 12/7/08 4,000,000 b Ohio2.8% Allen County, Hospital Facilities Revenue (Catholic Healthcare Partners) (LOC; JPMorgan Chase Bank) 12/1/08 5,000,000 b Butler County, Healthcare Facilities Improvement Revenue, Refunding (Lifesphere Project) (LOC; U.S. Bank NA) 12/7/08 3,500,000 b Cleveland-Cuyahoga County Port Authority, Cultural Facility Revenue (Cleveland Museum of Art Project) (Liquidity Facility; JPMorgan Chase Bank) 12/7/08 20,000,000 b Lucas County, HR (ProMedica Healthcare Obligated Group) (LOC; UBS AG) 12/7/08 7,800,000 b Lucas County, HR (ProMedica Healthcare Obligated Group) (LOC; UBS AG) 12/7/08 5,100,000 b Ohio, HR (University Hospitals Health System, Inc.) (LOC; Royal Bank of Scotland) 12/7/08 5,800,000 b Ohio Higher Educational Facility, Revenue, Refunding (Case Western Reserve University Project) (LOC; Allied Irish Banks) 12/7/08 6,000,000 b Warren County, Health Care Facilities Improvement Revenue (Otterbein Homes Project) (LOC; U.S. Bank NA) 12/7/08 10,000,000 b Oklahoma1.1% Oklahoma Development Finance Authority, Revenue, Refunding (INTEGRIS Baptist Medical Center, Inc., INTEGRIS South Oklahoma City Hospital Corporation and INTEGRIS Rural Health, Inc) (Insured; Assured Guaranty and Liquidity Facility; KBC Bank) 12/7/08 24,360,000 b Oregon3.0% Clackamas County Hospital Facility Authority, Revenue (Legacy Health System) 12/7/08 4,800,000 b Clackamas County Hospital Facility Authority, Revenue (Legacy Health System) (LOC; U.S. Bancorp) 12/7/08 8,900,000 b Medford Hospital Facilities Authority, Revenue (Cascade Manor Project) (LOC; KBC Bank) 12/1/08 7,230,000 b Medford Hospital Facilities Authority, Revenue (Rogue Valley Manor Project) (LOC; Bank of America) 12/1/08 22,000,000 b Yamhill County Hospital Authority, Revenue, Refunding (Friendsview Retirement Community - Oregon) (LOC; U.S. Bank NA) 12/1/08 23,620,000 b Pennsylvania8.1% Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Bank of Nova Scotia) 12/7/08 30,000,000 b Bucks County Industrial Development Authority, HR (Grand View Hospital) (LOC; TD Banknorth NA) 12/7/08 7,000,000 b Delaware Valley Regional Finance Authority, Local Government Revenue (LOC; Bayerische Landesbank) 12/7/08 25,500,000 b Lancaster County, GO (Insured; FSA and Liquidity Facility; Royal Bank of Canada) 12/7/08 22,000,000 b Lehigh County General Purpose Authority, HR (Lehigh Valley Health Network) (LOC; Bank of America) 12/1/08 7,500,000 b Luzerne County, GO (Insured; FSA and Liquidity Facility; JPMorgan Chase Bank) 12/7/08 50,000,000 b Parkland School District, GO (Insured; FSA and Liquidity Facility; Royal Bank of Canada) 12/7/08 9,245,000 b Philadelphia Authority for Industrial Development, Revenue (Fox Chase Cancer Obligated Group) (LOC; Citizens Bank of Pennsylvania) 12/1/08 6,600,000 b Quakertown General Authority, Revenue, Refunding (The Trustees of the University of Pennsylvania Project) 3/5/09 Southcentral General Authority, Revenue (WellSpan Health Obligated Group) (LOC; Royal Bank of Scotland) 12/7/08 6,125,000 b Rhode Island.3% Rhode Island Economic Development Corporation, Revenue (Rhode Island Philharmonic Orchestra Issue) (LOC; Citizens Bank NA) 12/7/08 7,000,000 b South Dakota.0% South Dakota Health and Educational Facilities Authority, Revenue (Regional Health) (LOC; U.S. Bank NA) 12/1/08 1,000,000 b Tennessee.5% Clarksville Public Building Authority, Revenue (City of Morristown Loans) (LOC; Bank of America) 12/1/08 5,000,000 b Metropolitan Nashville Airport Authority, Airport Improvement Revenue, Refunding (LOC; Societe Generale) 12/7/08 5,900,000 b Texas6.6% Austin, Water and Wastewater System Revenue, Refunding (Insured; FSA and Liquidity Facility; Landesbank Baden-Wurttemberg) 12/7/08 50,000,000 b Harris County Flood Control District, CP (LOC; Landesbank Hessen-Thuringen Girozentrale) 12/1/08 Richardson Independent School District, Unlimited Tax School Building Bonds (Liquidity Facility; DEPFA Bank PLC and LOC; Permanent School Fund Guarantee Program) 4/1/09 Southwest Higher Education Authority, Inc., Higher Education Revenue (Southern Methodist University Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 12/1/08 13,445,000 b Travis County Health Facilities Development Corporation, Retirement Facilities Revenue (Longhorn Village Project) (LOC; Bank of Scotland) 12/7/08 34,600,000 b Utah1.3% Emery County, PCR, Refunding (PacifiCorp Projects) (LOC; Wells Fargo Bank) 12/7/08 10,000,000 b Utah Transit Authority, Subordinated Sales Tax Revenue (LOC; Fortis Bank) 12/1/08 20,250,000 b Vermont.5% Vermont Housing Finance Agency, Student Housing Facilities Revenue (West Block University of Vermont Apartments Project) (LOC; Bank of Nova Scotia) 12/7/08 12,075,000 b Virginia.3% Albemarle County Economic Development Authority, HR (Martha Jefferson Hospital) (LOC; Branch Banking and Trust Co.) 12/7/08 5,900,000 b Washington1.0% Seattle Housing Authority, Low Income Housing Assistance Revenue (Foss Home Project) (LOC; Wells Fargo Bank) 12/7/08 3,805,000 b Tulalip Tribes of the Tulalip Reservation, Revenue, Refunding (Capital Projects) (LOC; Wells Fargo Bank) 12/7/08 3,800,000 b Vancouver Housing Authority, Pooled Housing Revenue, Refunding (Liquidity Facility; FHLMC and LOC; FHLMC) 12/7/08 4,500,000 b Washington Health Care Facilities Authority, Revenue (Southwest Washington Medical Center) (LOC; Allied Irish Banks) 0.60 12/7/08 4,750,000 b 4,750,000 Washington Housing Finance Commission, Nonprofit Housing Revenue (Franke Tobey Jones Project) (LOC; Wells Fargo Bank) 1.05 12/1/08 6,700,000 b 6,700,000 Wisconsin1.8% Milwaukee, School RAN 3.00 9/3/09 25,000,000 25,262,314 Wisconsin Health and Educational Facilities Authority, Revenue (Edgewood College) (LOC; U.S. Bank NA) 1.05 12/1/08 6,395,000 b 6,395,000 Wisconsin Health and Educational Facilities Authority, Revenue (Gundersen Lutheran) (LOC; Wells Fargo Bank) 0.76 12/7/08 6,900,000 b 6,900,000 Wisconsin Health and Educational Facilities Authority, Revenue (Meriter Hospital, Inc.) (LOC; U.S. Bank NA) 1.05 12/1/08 2,000,000 b 2,000,000 Total Investments (cost $2,215,095,622) 98.2% Cash and Receivables (Net) 1.8% Net Assets 100.0% a This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand note - rate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2008, these securities amounted to $79,735,000 or 3.5% of net assets. At November 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of November 30, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ Christopher E. Sheldon Christopher E. Sheldon President Date: 1/28/2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Christopher E. Sheldon Christopher E. Sheldon President Date: 1/28/2009 By: /s/ James Windels James Windels Treasurer Date: 1/28/2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
